     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JAMES K. COLLINS, M.D.                           §
Plaintiff,                                       §
                                                 §
V.                                               §         Civil Action No. H-20-1897
                                                 §
D. R. HORTON-TEXAS, LTD.                         §
Defendant.                                       §


                             COLLINS' POST HEARING BRIEF

       It is undisputed by any court that the Sieberman owners, now JAMES COLLINS

(COLLINS) as predecessor in interest, were not joined or noticed in the federal case no. 666 in

this court that resulted in their land be taken. Thus, this district court MUST vacate the 1944

judgment because it void as to COLLINS' Sieberman land.

       D R HORTON-TEXAS, LTD. (HORTON) does not dispute that the Frederick Sieberman

Survey, A-497, patent title owners, now JAMES COLLINS (COLLINS) as predecessor in title

with perfected privity, were never noticed or joined in the federal diversity suit cause number 666

in this United States Court of the Southern District of Texas. Absence of personal jurisdiction

renders the 1944 judgment void as to the Sieberman Survey owners, that to date is still a current

existing patented survey in the Texas General Land Office (GLO) with wherein no mutuality of

title or conflict of survey has ever existed. It is undisputed that the GLO was never a witness or a

party in federal case no. 666 where HORTON's predecessors sought to extinguish the GLO's

certified, patented, exclusive and non-conflicted Sieberman land survey in federal court.      It is

undisputed that HORTON's only basis for title is was the void 1944 federal judgment. The State

court had no jurisdiction to vacate the fedeal judgment under federal Rule 60(b), so res judicata

does not prevent this federal court now from properly vacating as the only court with the
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 2 of 12




jurisdictin. Curiously, the State court expressly admits it did not try COLLINS' proper trespass

to try title claim, which is the only basis for determining title in Texas. COLLINS has admitted to

this court evidence of his successful merit to his Sieberman title. It is uncontroverted that

COLLINS' has standing as a privy in title, the State court was not a court of competent jurisdiction

to vacate under Rule 60, the State court never tried trespass to try title or vacatur on the merits,

and non-joinder is an exception to res judicata.             This court should grant COLLINS'

reconsideration.

       Case law argued last week in this court to support reconsideration of this court's original

dismissal on res judicata is referenced below to aid this court as promised. A copy of the transcript

of such hearing is attached. Exhibit A (Doc. 33 with certified transcript). Interestly, HORTON did

not and has responded with any case law or argument contrary to the case law cited by COLLINS

in the clerk's record, court reporter's record or herein below.

1.     JUDGMENTS WITHOUT JOINDER ARE VOID AND MUST BE SET-ASIDE.

               a.     "A judgment entered without notice or service is constitutionally
               infirm.” Peralta v. Heights Medical Center, 45 U.S. 80, 84 (1988).

               b.      "If the court has no jurisdiction over the person of the defendant... and,
               consequently, no authority to pass upon his personal rights and obligations; if
               the whole proceeding, without service upon him or his appearance, is coran non
               judice and void... If the judgment be previously void, it will not become valid by
               the subsequent discovery of property of the defendant, or by his subsequent
               acquisition of it. The judgment, if void when rendered, will always remain
               void." Pennoyer v. Neff, 95 U.S. 714, 732 (1877).

               c.       "Independent actions must, if Fed. R. Civ. P. 60(b) is to be interpreted as a
               coherent whole, be reserved for those cases of injustices which, in certain instances,
               are deemed sufficiently gross to demand a departure from rigid adherence to the
               doctrine of res judicata. Under the rule, an independent action should be available
               only to prevent a grave miscarriage of justice." United States v. Beggerly, 524 U.S.
               38, 39 (1978). A grave miscarriage of justice includes a person's property be taken
               when that person was not joined in a suit to defend his land. See, e.g., Marshall v.
               Holmes, 141 U.S. 589 (1891) (where a judgment was taken against a party in an
               underlying action as a result of a forged document).
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 3 of 12




            d.      "This circuit has held that a district court must set aside a default judgment
            as void if it determines that it lacked personal jurisdiction over the defendant
            because of defective service of process. See, e.g., Bludworth Bond Shipyard, Inc. v.
            M/V Caribbean Wind, 841 F.2d 646, 649 (5th Cir. 1988)." Harper Macleod
            Solicitors v. Keaty & Keaty, 260 F.3d 389, 393 (5th Cir. 2001).


2.    STATE COURT NOT COMPETENT TO VACATE FEDERAL JUDGMENT. NO
      VACATUR ACTION IS OR WAS EVER AVAILABLE IN STATE COURT.
      UNDER RULE 60(B), VACATUR MUST BE FILED IN THE ORIGINAL
      DISTRICT COURT. NO RES JUDICATA.

            a.     "The Rule 60(b) motion for relief from final judgment must be filed in
            the district court and in the action in which the original judgment was
            entered. No independent jurisdictional ground is necessary because the motion is
            considered ancillary to or a continuation of the original suit." Bankers Mortg. v.
            United States, 423 F. 2d 73, 78 (5th Cir. 1970).

            b.     "A [Rule 60(b)] motion to vacate or an equity action seeking to set aside
            a verdict may only be heard in the court whose judgment is being challenged."
            Wilson v. C.I.R., 309 Fed. Appx. 829, 833 (5th Cir. 2009).

            c.      "There are well-recognized procedural and common law doctrines that
            allow the presiding court to set aside a verdict and allow a new trial. See Weisman
            v. Charles E. Smith Management, Inc., 829 F.2d 511, 513 (4th Cir.
            1987) (discussing three methods by which a party may seek to vacate a verdict,
            all of which must be addressed by the court in which the action occurred.)...
            "'[T]he proper forum in which to assert that a party has perpetrated a fraud on the
            court' is the court which allegedly was a victim of that fraud.'" Chewning v. Ford
            Motor Co., 35 F. Supp. 2d 487, 491 (1998).

            d.      "The proper court in which to raise the allegation that a judgment was
            obtained by fraud, misrepresentation or other misconduct normally is the district
            court. It is obvious that a motion under Fed. R. Civ. P. 60b[] or an independent
            action in equity should be filed in the district court. Furthermore, the proper forum
            in which to assert that a party has perpetrated a "fraud on the court" is the
            court which allegedly was a victim of that fraud. Universal Oil Prods. Co. v.
            Root Refining Co., 328 U.S. 575, 580-81 (1946); Hazel-Atlas Co. v. Hartford-
            Empire Co., 322 U.S. 238 (1944); 11 C. Wright & A. Miller, Federal Practice and
            Procedure § 2870 at 249-50 (1973 and Supp. 1987)." Weisman v. Charles E. Smith
            Mgmt., Inc. 829 F.2d 511, 514 (4th Cir. 1987).

            e.      "'[T]he proper forum in which to assert that a party has perpetrated a fraud
            on the court' is the court which allegedly was a victim of that fraud.'" Wilson v.
            C.I.R., 309 Fed. Appx. 829, 833 (5th Cir. 2009), citing Chewning v. Ford Motor
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 4 of 12




              Co., 35 F. Supp. 2d 487, 491 (D.S.C. 1998), Universal Oil Prods. Co. v. Root
              Refining Co., 328 U.S. 575, 580-81, 66 S. Ct. 1176, 90 L. Ed. 1447
              (1946), and Weisman v. Charles E. Smith Mgmt., Inc. 819, F.2d 511, 514 (4th Cir.
              1987)." Brown v. Bilek, 2009 U.S. Dist. LEXIS 73770, *29-30 (5th Cir. 2009),
              opinion by the Honorable Melinda Harmon.

              f.    "... the action of nullity must be brought in the same court which
              rendered the judgment." Barrow v. Hunton, 99 U.S. 80, 84 (1878).

              g.     "[The Supreme Court holds] a suit to void a judgment because of a
              procedural error or misapplication of the law must be brought in the same court
              that rendered the judgment because it is a continuation of the underlying suit.
              Wuxi Taihu Tractor Co. v. York Group, Inc., 766 F. Supp. 2d 803, 806 (5th Cir.
              2011), opinion by the Honorable Lynn N. Hughes.

3.     TEXAS GENERAL LAND OFFICE (GLO) SURVEY IS CONCLUSIVE AND
       BASIS FOR ALL TEXAS LAND PATENTS AND LAND SURVEYS OVER
       PRIVATE SURVEYS UNCORROBATED BY WITNESS MARKS AND WITHOUT
       DEFENSE OF PATENT OWNERS

       Black’s Law Dictionary defines a Survey as “The process of which a parcel of land is

measured and its boundaries and contents ascertained; also a map, plat or statement of the result

of such survey, with the courses and distances and the quantity of the land.” Black's Law

Dictionary, 1445 (6th ed. 1990). The GLO land surveys

       a.     Ney v. Mumme, 17 S.W. 407, 408 (Tex. 1886), emphasis added:

       Our constitution and statutes require that every patent emanating from the state shall be
       recorded in a book to be kept for that purpose in the general land office. These records are
       not kept for the purpose of giving notice of the issuance of the patent, but to preserve
       evidence of the transactions of the department. The original patent is delivered to the
       grantee for his own protection, and he may use it as evidence of title. But the records of the
       land office stand in the same position, and have equal dignity and the same effect.
       McGarrahan Mining Company, 96 U.S., 319. They satisfy the state that its title to the land
       has passed to the patentee. They are the only evidence to which the state looks to ascertain
       this fact. When produced by the grantee, they are conclusive against the state government
       upon the question as to the issue of the patent. If conclusive against the state, they are
       conclusive against any person; for, if the state cannot deny its own act, no one else has the
       right to do so for it.

       b.     United States v. Throckmorton, 98 U.S. 61 (1978), emphasis added:

              The Circuit Court of the United States has now no original jurisdiction to
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 5 of 12




               reform surveys made by the land department [e.g., GLO] of confirmed Mexican
               grants...

               The object of [this case] is to have a decree of the court, setting aside and declaring
               to be null and void a confirmation of the claim of W. A. Richardson under a
               Mexican grant, to certain lands, made by the board of commissioners of private
               land-claims in California... The general ground on which this relief is asked is...
               fraud... [the United States] attempting to negative the idea that juridical possession
               of the land was ever delivered to Richardson by the Mexican authorities...

               The bill in this case is filed May 13, 1876, more than twenty years after the rendition
               of the decree which it seeks to annul. During that time Richardson, the claimant,
               and the man who is personally charged with the guilt of the fraud, has died; his
               heirs, who with himself were claimants in the suit, are not made parties, and the
               land has passed from his ownership to that of the present defendants by purchase
               and conveyance...

               Where [a party] has been prevented from exhibiting fully his case, by fraud or
               deception practised on him by his opponent, as by keeping him away from court, a
               false promise of a compromise; or where the defendant never had knowledge of the
               suit, being kept in ignorance by the acts of the plaintiff; or where an attorney
               fraudulently or without authority assumes to represent a party and connives at his
               defeat; or where the attorney regularly employed corruptly sells out his client's
               interest to the other side, -- these, and similar cases which show that there has never
               been a real contest in the trial or hearing of the case, are reasons for which a new
               suit may be sustained to set aside and annul the former judgment or decree, and
               open the case for a new and a fair hearing.

       Thus, the GLO Sieberman Survey patent and field land survey are conclusive to all entities

as to the issue of the patent and the field notes supporting the original survey. The GLO’s

Sieberman patent should not be denied or extinguished by a district court, let alone by one applying

an incorrect standard as did Surveyor Boyle the 1944 federal suit. See Exhibit B (Doc. 35 James

Collins' Affidavit filed Feb. 5, 2021, which includes the GLO certified records and survey plats).

Boyle did not apply known witness marks of the original Mexican Hodge Survey as expressed in

the 1947 appeal brought by the Hodge owners (because the Sieberman owners were never joined

or noticed of the trial or the judgment):

       “Boyles [Hodge party surveyor] had located the lines of the James Hodge league
       by certain witness marks on the ground. None of these witness marks were
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 6 of 12




         originally placed by Wightman [the original county survey for the GLO established
         patent] but they were accepted by everyone [at the trial except the necessary parties
         the Sieberman owners who would have EMPHATICALLY contested this fraud had
         they been joined] as the true boundaries of the James Hodge Survey. Atkinson
         [another Hodge surveyor but one who contested Boyles findings] never made a
         complete survey of the James Hodge Survey, but he claimed that Boyles had
         misplaced the James Hodge Survey because Atkinson had located one of the
         original Wightman witness marks at the Northwest corner of the survey.”

McComb v. McCormack, 159 F.2d 219, 226 (5th Cir. 1947). The Mexican government granted

James Hodge one league, 4,428.40 acres, as expressly delineated by the metes and bounds

description in the GLO James Hodge patent file filed notes. The Boyle survey enlarged the Hodge

Survey by 1,321.60 acres, all derived from land within the GLO Sieberman Survey patent. The

Hodge Survey corners per the Boyle Survey in no way comport with the adjoining Sieberman

Survey but the other adjoining survyes, including the Archibald Hodge Survey to the east. See

attached affidavit, Exhibit B, showing the calculations using the GLO patent records and current

plats.

         The law of real property is uniquely a creature of state law. Severance v. Patterson, 370

S.W.3d 705, 713 (Tex. 2009). It is an issue of federalism and local control, and both Texas and

federal courts recognize the primacy of state law and sources in determining matters of real

property title. See id.; Phillips Petrol. Co. v. Mississippi, 484 U.S. 469, 484, 108 S. Ct. 791 (1988).

Texas courts have consistently held that when finding the lines of a survey, "[t]he cardinal rule is

that the footsteps of the original surveyor… should be followed." T.H. Investments, Inc. v. Kirby

Inland Marine, L.P., 218 S.W.3d 173, 207 (Tex. App.—Houston [14th Dist.] 2007, pet.

denied). “Stare decisis is never stronger than in protecting land titles, as to which there is great

virtue in certainty.” Id. at 173.

         The public policy of Texas, as announced in repeated decisions, demands the sanctity of

land titles emanating from the state, and, where ancient boundary lines have been recognized for
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 7 of 12




long periods of years, they will not be lightly disturbed, to the detriment of those who have dealt

upon the faith of them. Blaffer v. State, 31 S.W.2d 172, 191 (Tex. 1930). The 1944 federal court

judgment did not rely upon the original witness marks to determine the boundaries of the Hodge

Survey. Indeed, it is indisputable that the federal court did not apply state law, because the

McComb opinion shows the federal court ignored the state law and original witness marks.

McComb v. McCormack,159 F.2d, at 226.

       Ignoring Texas rules of construction to ascertain boundaries, the 1944 federal court did not

rely upon the original witness marks certified in the GLO’s files to determine the boundaries of

the Hodge Survey. McComb, 159 F.2d, at 226. Nor did the federal court review or rely upon the

footsteps or witness marks for the Sieberman Survey certified in the GLO files. Id. Below see the

July 2016 GLO Montgomery County plat showing the existential Sieberman and one-league

Hodge Surveys are mutually exclusive.
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 8 of 12




       The Sieberman Survey patent is conclusive against the state government as to the issue of

the patent. “If the state cannot deny its own act, no one else has the right to do so for it.” Ney v.

Mumme, 17 S.W. 407, 408 (Tex. 1886). Thus, the GLO’s patent should not be denied or

extinguished by a district court, let alone by one applying an incorrect standard.


4.     COLLINS IS A PRIVEY WITH STANDING TO VACATE UNDER RULE 60(B) AS
       AS SUCCESSOR IN TITLE INTEREST OF THE SIEBERMAN LAND

               a.      "Privity with a party provides a valid basis for standing under Rule
               60(b), 7 Moore, Federal Practice 226-227 (and cases cited at p. 227, n. 33) (2d ed.
               1966)... Privity between persons denotes the relationship arising out of mutual
               rights or successive rights in the same property or interest... Acheson v. Albert, 90
               U.S.App.D.C. 294, 195 F.2d 573 (1952); 72 C.J.S. Privity; Privies; Privy, pp. 954-
               962 (1951)." Mobay Chem. Co. v. Hudson Foam Plastics Corp., 277 F. Supp. 413,
               416-417 (S.D.N.Y 1967).

               b.      "The court held that the city school board had sufficient standing under
               Rule 60(b) [though not a party to the original action] to bring a motion to amend
               the outstanding decree, because it was a "successor in interest to a party to the
               original decree." Wright v. County School Bd. of Greensville County,
               Virginia, 309 F. Supp. 671, 678 (E.D. Va 1970), rev'd, 442 F.2d 570 (4th Cir.
               1971), rev'd, 407 U.S. 451 (1972).
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 9 of 12




            c.      The United States Supreme Court determined standing existed through
            privity as a successor in real property title interest under a Rule 60(b) claim. "In
            1979, the Federal Government brought an action in the United States District Court
            for the Southern District of Mississippi to quiet title in certain tracts of lands--which
            had been part of the territory encompassed by the Louisiana Purchase of 1803--in
            the belief that the supposed owners [including Carl Beggerly who was a
            successor in title interest to the original 1781 Spanish patent] lacked clear title
            because the government had never patented the property. A settlement was reached
            in 1982 whereby title was quieted in the government in exchange for a payment of
            about $ 200,000. Subsequently, however, the former owners discovered records
            which allegedly showed that the property in question had been granted by Spanish
            authorities to a private party prior to 1803 and had therefore not passed to the United
            States as part of the Louisiana Purchase. However, the United States Court of
            Appeals for the Fifth Circuit reversed and remanded with instructions to enter a
            judgment quieting title in favor of the former owners, as the court ruled that (1) the
            suit satisfied the elements of an "independent action" for obtaining relief from a
            judgment, under Rule 60(b) , (2) the Quiet Title Act (QTA) (28 USCS 2409a) also
            conferred jurisdiction over the suit, and its 12-year statute of limitations was subject
            to equitable tolling in this case, and (3) the government had no legitimate claim to
            the property." United States v. Beggerly, 524 U.S. 38, 39 (1998).

            e.      "The bill in this case is filed May 13, 1876, more than twenty years after the
            rendition of the decree which it seeks to annul. During that time Richardson, the
            claimant, and the man who is personally charged with the guilt of the fraud, has
            died; his heirs, who with himself were claimants in the suit, are not made
            parties, and the land has passed from his ownership to that of the present
            defendants [Throckmorton] by purchase and conveyance... It would be a very
            dangerous doctrine, one threatening the title to millions of acres of land held by
            [State] patent from the government, if any man who has a grudge or a claim against
            his neighbor can... institute a suit in chancery in the United States to declare the
            [State] patent void." United States v. Throckmorton, 98 U.S. 61, 71 (1878).

5.    COLLINS ADMITTED PROOF OF TITLE WITH CERTAINTY FROM THE
      SOVEREIGN PATENT OF THE STATE OF TEXAS TO THE SIEBERMAN
      SURVEY LAND

            a.     COLLINS title to Sieberman land from sovereign proven in title run sheet
            from independent certified professional landman. Doc. 35, Exhibit A1.

            b.     COLLINS title to Sieberman land from sovereign proven in title opinion
            included as exhibit in Complaint. Doc. 1.

            c.       Sieberman predecessors claimed record title ownership of the Sieberman
            Survey land per documents filed in 1942 in the Montgomery County Property
            Clerk's records but never learned of the fedeal lawsuit, were never joined or noticed
            of suit or 1944 trial, nor did they learn of the 1944 judgment (that made no reference
     Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 10 of 12




             to the Sieberman land or its owners) until approximately 2015 when HORTON
             claimed the Sieberman Survey did not exist in its suit against COLLINS. See sworn
             statements by COLLINS in Documents 1 and 35.

             d.     In 1944, the federal court held the Hodge owners did not adversely possess
             any land, including implicitly COLLINS' Sieberman land. In 2016, the Hodge
             owner (HORTON) claimed no adverse possession occurred by the Hodge owners
             of COLLINS' Sieberman land.

             e.    The Sieberman land was thickly forested from the sovereign in March 1836
             and was only occupied by COLLINS until HORTON razed it in 2016 during
             pendency of lawsuit over Sieberman land. See Doc. 35, Exhibit A2.

6.     HORTON LIED AND COMMITED FRAUD ON THE COURT SINCE 2015:

             a.      HORTON claimed Sieberman existed in the subdivision surveys it created
             and filed with the state government for approval. See Exhibit B, Doc 35, Exhibit
             A3 and A4. When HORTON learned COLLINS owned the Sieberman Survey
             land, HORTON fraudulently changed the government records to replace the
             Sieberman Survey, A-497, with "David Thomas, A-497", neither of which
             HHORTON owned an interest in nor could have included in its subdivision since
             it only only Hodge Survey land per its self-prepared warrantless deed in 2012.
             Horton filed a summary judgment asserting that the GLO patented, and still
             currently existent, Sieberman Survey, A-497, did not even exist--as a means to
             cover their title fallacy that HORTON owned the Sieberman land because their
             Hodge Survey land usurped it by the void 1944 federal judgment. HORTON's
             attorney, Paul McConnell (McConnell) confirmed to this court that he was aware
             the documents HORTON filed with the local government that showing the
             existence of the patented Sieberman Survey on its own documents. See Exhibit B,
             Doc. 35, Exhibit A3 and A4. In fact, he was present at the local hearing where this
             fraud was presented to the City of Conroe Planning Commission but made no
             attempt to explain or correct HORTON's fraud.

             b.     Contrary to McConnell's statement at the hearing last week, the State trial
             court granted summary judgment only on HORTON's quiet title claim and never
             tried COLLINS' trespass to try title claim. Collins v. D.R. Horton-Texas Ltd., 574
             S.W.3d 39, 46 (Tex. App.-Houston [14th Dist.] 2017, pet. denied), emphasis added.

             c.       Contrary to McConnell's statement at the hearing last week, the State court
             did not rule HORTON had title under the void 1944 judgment. Rather, the State
             court ruled on summary judgment for quiet title that Sieberman Survey "did not
             exist" based on HORTON's sole basis for title: the 1944 void judgment. How can
             title to a GLO patent be based on a nullity?

             d.    McConnell asserted HORTON was prevented from selling new "spec"
             homes on COLLINS' Sieberman land due to COLLINS' lis pendens. HORTON's
    Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 11 of 12




               delay, if any, was due to NOT owning COLLINS' Sieberman land (or having title
               from the sovereign as COLLINS does). It should be noted that Montgomery
               County commissioners and the City of Conroe ordinances require verification of
               the existing GLO patent (being the existing and non-conflicted GLO Sieberman
               Survey, A-497) but HORTON did not own the Sieberman land or patent so should
               never have been able to obtain local government approval. See Exhibit B, Doc. 35,
               Exhibit A3 and A4. Contary to McConnell's statement, HORTON built and sold
               homes on the Sieberman land using its own title insurance and mortgage company
               from 2016 forward without regard to the Sieberman lawsuit.

               e.      Contrary to McConnell's statements at the hearing last week, HORTON has
               only ONE deed that has NO warranty from the Hodge owners. That ONE
               warrantless deed that HORTON prepared covers, refers and conveys land dedicated
               to the Hodge Survey, A-19. That deed can in no way convey COLLINS' Sieberman
               Survey land to HORTON as the Sieberman Survey land could never have been
               conveyed by the 1944 void judgment, being the only document that HORTON
               argues supports its claim to COLLINS' Sieberman land.

               f.     Contrary to McConnell's statements at the hearing last week, COLLINS'
               deed to his homestead in the David Thomas Survey, A-550, never referenced the
               Sieberman Survey or identified it. McConnell's statement was a blatant lie to this
               court.

               g.      All statements referenced at the hearing last week are transcribed in the
               certfied transcript attached to this post-hearing brief. See Exhibit A.

       COLLINS' compliant is not barred by res judicata. This court should grant COLLINS'

reconsideration so that the grave miscarriage of justice can be corrected by this federal court of

original jurisdiction to support the that a judgment may not be entered without notice or service in

breach of the Constitution, a void judgment cannot be relied upon as the sole basis for title to land,

and the rights of the State to determine and govern its own land patents are not stripped by the

fraud upon a federal court by bad actors such as HORTON and its predecessors in title.


                                                      Respectfully submitted,

                                                      s/ Toni L. Sharretts Collins
                                                      TONI L. SHARRETTS COLLINS
                                                      11054 North Hidden Oaks
                                                      Conroe, Texas 77384
                                                      iceattorney@aol.com
    Case 4:20-cv-01897 Document 39 Filed on 02/09/21 in TXSD Page 12 of 12




                                                      281-827-7749

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 9th day of Feb., 2021, a true and correct copy of the
foregoing instrument has been e-served to counsel of record, including lead counsel:

       Paul J. McConnell, III and Ben Baring
       De Lange Hudspeth, McConnell & Tibbets, LLP
       1177 West Loop South, Suite 200
       Conroe, TX 77301
       (713) 871-2000 - telephone

                                                      /s/ Toni Sharretts Collins
                                                      Toni Sharretts Collins
  AO 435        Case
                 Case4:20-cv-01897
                       4:20-cv-01897 Document
                                      Document39-1
                                               33 Filed
                                                   Filed on
                                                         on 02/04/21
                                                            02/09/21 in
                                                                      in TXSD
                                                                         TXSD Page
                                                                              Page 11 of
                                                                                      of 275
(Rev. 04/18)
                                                 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS                     FOR COURT USE ONLY

                                                                                                                       DUE DATE:
                                                                TRANSCRIPT ORDER
Please Read Instructions:
1. NAME                                                                             2. PHONE NUMBER                    3. DATE
Toni Collins                                                                       (281) 827-7749                      2/3/2021
4. DELIVERY ADDRESS OR EMAIL                                                        5. CITY                            6. STATE           7. ZIP CODE
iceattorney@aol.com                                                                Conroe                              TX                 77384
8. CASE NUMBER                               9. JUDGE                                                  DATES OF PROCEEDINGS
H-20-1897                                    Judge Lynn Hughes                      10. FROM 2/3/2021              11. TO 2/3/2021
12. CASE NAME                                                                                         LOCATION OF PROCEEDINGS
Collins v. Horton                                                                   13. CITY Houston               14. STATE TX
15. ORDER FOR
’ APPEAL                                     ’      CRIMINAL                        ’   CRIMINAL JUSTICE ACT               ’   BANKRUPTCY
’   NON-APPEAL                               ’      CIVIL                           ’   IN FORMA PAUPERIS                  ’   OTHER (Specify)

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                 PORTIONS                                       DATE(S)                         PORTION(S)                            DATE(S)
’   VOIR DIRE                                                                       ’   TESTIMONY (Specify Witness)

’   OPENING STATEMENT (Plaintiff)

’   OPENING STATEMENT (Defendant)

’   CLOSING ARGUMENT (Plaintiff)                                                    ’   PRE-TRIAL PROCEEDING (Spcy)

’   CLOSING ARGUMENT (Defendant)

’   OPINION OF COURT

’   JURY INSTRUCTIONS                                                               ’   OTHER (Specify)

’   SENTENCING                                                                     Hearing                             2.3.2021 11 am-4 pm
’   BAIL HEARING
                                                                               17. ORDER
                            ORIGINAL                               ADDITIONAL
 CATEGORY           (Includes Certified Copy to      FIRST COPY                            NO. OF PAGES ESTIMATE                       COSTS
                  Clerk for Records of the Court)
                                                                     COPIES
                                                                   NO. OF COPIES
  ORDINARY                      ’                           ’
                                                                   NO. OF COPIES
    14-Day                      ’                           ’
                                                                   NO. OF COPIES
 EXPEDITED                      ’                           ’
                                                                   NO. OF COPIES
     3-Day                      ’                           ’
                                                                   NO. OF COPIES
    DAILY                       ’                           ’
                                                                   NO. OF COPIES
    HOURLY                      ’                           ’
  REALTIME                      ’                           ’
                     CERTIFICATION (18. & 19.)
           By signing below, I certify that I will pay all charges                            ESTIMATE TOTAL
                        (deposit plus additional).                                                                     $                0.00     0.00
18. SIGNATURE                                                                       PROCESSED BY
s/ Toni Collins
19. DATE                                                                            PHONE NUMBER
2/3/2021
TRANSCRIPT TO BE PREPARED BY                                                        COURT ADDRESS




                                                        DATE              BY
ORDER RECEIVED

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES                      $                0.00     0.00

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT                       $                0.00     0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                               TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE                          $                0.00     0.00
             DISTRIBUTION:            COURT COPY            TRANSCRIPTION COPY      ORDER RECEIPT         ORDER COPY
               Case
                Case4:20-cv-01897
                      4:20-cv-01897 Document
                                     Document39-1
                                              33 Filed
                                                  Filed on
                                                        on 02/04/21
                                                           02/09/21 in
                                                                     in TXSD
                                                                        TXSD Page
                                                                             Page 22 of
                                                                                     of 275
  AO 435
(Rev. 04/18)                                            INSTRUCTIONS


                                                            GENERAL

Use. Use this form to order the transcription of proceedings. Complete a separate order form for each case number for which
transcripts are ordered.

Completion. Complete Items 1-19. Do not complete shaded areas which are reserved for the court’s use.

Order Copy. Keep a copy for your records.

Submitting to the Court. Submit the form in the format required by the court.

Deposit Fee. The court will notify you of the amount of the required deposit fee which may be mailed or delivered to the court.
Upon receipt of the deposit, the court will process the order.

Delivery Time. Delivery time is computed from the date of receipt of the deposit fee or for transcripts ordered by the federal
government from the date of receipt of the signed order form.

Completion of Order. The court will notify you when the transcript is completed.

Balance Due. If the deposit fee was insufficient to cover all charges, the court will notify you of the balance due which must be
paid prior to receiving the completed order.

                                                            SPECIFIC

Items 1-19.     These items should always be completed.
Item 8.         Only one case number may be listed per order.
Item 15.        Place an “X” in each box that applies.
Item 16.        Place an “X” in the box for each portion requested. List specific date(s) of the proceedings for which transcript is
                requested. Be sure that the description is clearly written to facilitate processing. Orders may be placed for as few
                pages of transcript as are needed.
Item 17.        Categories. There are six (6) categories of transcripts which may be ordered. These are:
                        Ordinary. A transcript to be delivered within thirty (30) calendar days after receipt of an order. (Order
                        is considered received upon receipt of the deposit.)
                        14-Day. A transcript to be delivered within fourteen (14) calendar days after receipt of an order.
                        Expedited. A transcript to be delivered within seven (7) calendar days after receipt of an order.
                        3-Day. A transcript to be delivered within three (3) calendar days after receipt of an order.
                        Daily. A transcript to be delivered following adjournment and prior to the normal opening hour of the
                        court on the following morning whether or not it actually is a court day.
                        Hourly. A transcript of proceedings ordered under unusual circumstances to be delivered within two (2)
                        hours.
                        Realtime. A draft unedited transcript produced by a certified realtime reporter as a byproduct of realtime
                        to be delivered electronically during proceedings or immediately following adjournment.

NOTE: Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order for
expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the 14-day delivery rate,
and if not completed and delivered within 14 calendar days, payment would be at the ordinary delivery rate.

                Ordering. Place an “X” in each box that applies. Indicate the number of additional copies ordered.
                       Original. Original typing of the transcript. An original must be ordered and prepared prior to the
                       availability of copies. The original fee is charged only once. The fee for the original includes the copy
                       for the records of the court.
                       First Copy. First copy of the transcript after the original has been prepared. All parties ordering copies
                       must pay this rate for the first copy ordered.
                       Additional Copies. All other copies of the transcript ordered by the same party.
Item 18.               Sign in this space to certify that you will pay all charges. (This includes the deposit plus any additional
                       charges.)
Item 19.               Enter the date of signing.

Shaded Area. Reserved for the court’s use.
 Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 3 of 75




 1                         UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
 2                               HOUSTON DIVISION

 3    ***************************************************************

 4    JAMES K. COLLINS, MD                 4:20-CV-01897

 5
      VS.                                  HOUSTON, TEXAS
 6

 7    D R HORTON-TEXAS LTD                 FEBRUARY 3, 2021

 8
      ***************************************************************
 9
                       TRANSCRIPT OF MOTION PROCEEDINGS
10                HEARD BEFORE THE HONORABLE LYNN N. HUGHES
                         UNITED STATES DISTRICT JUDGE
11
      ***************************************************************
12

13    APPEARANCES:

14    FOR THE PLAINTIFF:                    MS. TONI SHARRETTS COLLINS
                                            Law Office of Toni L. Sharretts
15                                          11054 North Hidden Oaks
                                            Conroe, Texas 77384
16

17    FOR THE DEFENDANT:                    MR. PAUL J. McCONNELL, III
                                            MR. BEN A. BARING, JR.
18                                          MR. TRAVIS PIPER
                                            DeLange Hudspeth
19                                             McConnell Tibbets
                                            1177 West Loop South
20                                          Suite 1700
                                            Houston, Texas 77027
21
                                            MR. CARL R. DAWSON
22                                          Ryan Dawson
                                            770 South Post Oak Lane
23                                          Suite 600
                                            Houston, Texas 77056
24
             Proceedings recorded by mechanical stenography,
25    transcript produced via computer.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 4 of 75
                                                                                      2




           1    Official Court Reporter:              Lanie M. Smith, CSR, RMR, CRR
                                                      Official Court Reporter
           2                                          United States District Court
                                                      Southern District of Texas
           3                                          515 Rusk
                                                      Room 8004
           4                                          Houston, Texas 77002

11:01AM    5

           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 5 of 75
                                                                                     3




           1                             P R O C E E D I N G S

           2             THE COURT:    Thank you.     Be seated.

           3                    I assume y'all have not gotten anywhere talking

           4    with each other.

11:10AM    5             MR. MCCONNELL:     No, Your Honor.

           6             THE COURT:    Does somebody have the record from the

           7    court in 1944?

           8             MR. MCCONNELL:     No, Your Honor.

           9             THE COURT:    I don't want the whole, but just if there's

11:11AM   10    an opinion and a judgment.

          11             MR. MCCONNELL:     Your Honor, if I may approach?

          12             THE COURT:    Please.

          13                    Two things about time.      The clock is wrong.

          14    Point 2 is I have a meeting about 20 minutes away at noon, so

11:11AM   15    reluctantly I may have to make y'all go eat something.

          16             MR. MCCONNELL:     Your Honor, if I may, we also have the

          17    trial court's judgment if the Court would like that.

          18             THE COURT:    This one?

          19             MR. MCCONNELL:     Yes, Your Honor.     The '44.

11:12AM   20             THE COURT:    Or the state court?

          21             MR. MCCONNELL:     No.   This is this Court back in 1944,

          22    and then what I gave you is the Fifth Circuit opinion on the

          23    appeal from this judgment.

          24             THE COURT:    Okay.    I thought you were talking about

11:12AM   25    something I had done or they'd done, but I wasn't here in '44.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 6 of 75
                                                                                       4




           1    It was '48 before I got here.

           2                    Can you imagine producing the typescript with all

           3    the metes and bounds and things in an era of mechanical

           4    typewriters or electric ones for that matter?

11:13AM    5             MR. MCCONNELL:     They did it.

           6             THE COURT:    I don't suppose anybody has retyped this.

           7             MR. MCCONNELL:     No, Your Honor.     But we do have a

           8    graphic where we took the metes and bounds from the 1944

           9    judgment and we superimposed on it the property that was in

11:13AM   10    dispute in our lawsuit and it's part of our motion for summary

          11    judgment in the trial court -- in the state court action in

          12    this case.

          13             THE COURT:    I think I've seen it, but do you have an

          14    extra one?    Mr. Baring is going to run out of stuff before we

11:14AM   15    get going.

          16                    Mr. Dawson, did you ride in from Weimar today?

          17             MR. DAWSON:     Actually I did, Judge.      It was 45 and

          18    clear this morning, and I hopefully will be headed back west a

          19    little bit later.

11:14AM   20             MR. MCCONNELL:     Your Honor, if I may?

          21             MR. DAWSON:     We're getting fiber optic out there so I

          22    actually -- my Internet will be faster there than in my office

          23    in Houston.

          24             THE COURT:    Well, I don't have Internet for the same

11:15AM   25    reason I don't have a house on my place.         I stay in the motel
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 7 of 75
                                                                                          5




           1    in town.    I don't go to the farm to figure out why hot water is

           2    not hot or why the air-conditioning doesn't work or how many

           3    lizards can live in the kitchen.        I want that to be somebody

           4    else's problem.

11:15AM    5               MR. MCCONNELL:   Your Honor, what I've given the Court

           6    is the green is the big tract that was involved in the 1944

           7    judgment.    The red on the inside of that is the tract that D R

           8    Horton bought.

           9               THE COURT:   I don't have any green on this one.

11:15AM   10               MR. MCCONNELL:   Well, maybe it's just black.        It just

          11    copied black, Your Honor, not green.         But the black outline --

          12    the heavy black outline is the tract that was involved in the

          13    1944 lawsuit and the red that is within that tract is the tract

          14    that D R Horton bought.

11:16AM   15               THE COURT:   So according to this, it starts over here

          16    in the southwest corner and goes all the way -- does it go to

          17    that first vertical line after the survey or all the way to the

          18    river?

          19               MR. MCCONNELL:   It goes all the way to the -- well, our

11:16AM   20    tract doesn't go all the way to the river, but the big tract I

          21    think goes all the way.

          22               THE COURT:   The original tract?

          23               MR. MCCONNELL:   That's the original tract.       It was

          24    1200-and-some-odd acres that was involved in the original

11:16AM   25    lawsuit and we only have a portion of that tract.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 8 of 75
                                                                                       6




           1             THE COURT:    And so the tract at issue in the state

           2    court proceedings, which I'll call recent, is the 750 --

           3             MR. MCCONNELL:      750 acres.

           4             THE COURT:    .7.

11:17AM    5             MR. MCCONNELL:      Right.   And actually it's just the

           6    southerly portion of that because the Collins claim does not go

           7    all the way to the north of that 750-acre tract.

           8             THE COURT:    So it's up to it looks like a tributary.

           9             MR. MCCONNELL:      Right.   And actually it's only -- I

11:17AM   10    think it's a thousand feet up from the southern boundary of the

          11    750-acre tract is all that the Collins are claiming.

          12             MS. COLLINS:     Your Honor, I have a certified copy of

          13    the GLO map that shows the three surveys that are in question

          14    and it separates it out.

11:17AM   15             THE COURT:    If this is the one -- I'll look at it, but

          16    it looks like 42 acres in the lower right-hand corner, the red,

          17    is that at issue?

          18             MR. MCCONNELL:      No.   That's not the part that's at

          19    issue.   It's the big --

11:18AM   20             THE COURT:    The big trapezoid?

          21             MR. MCCONNELL:      Right.   The big trapezoid.     Or actually

          22    the southern portion of the big trapezoid.

          23             THE COURT:    All right.     Does your claim go to the

          24    International and Great Northern Railway?

11:20AM   25             MS. COLLINS:     Our claim actually does go -- it spans
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 9 of 75
                                                                                      7




           1    more than what's covered in this lawsuit, but the entire

           2    Sieberman patent is at issue in this case -- in this federal

           3    case.

           4               THE COURT:   I don't have a survey of -- I have a bunch

11:20AM    5    of minor tracts that are shown on this Land Office map, but it

           6    doesn't tell me whether the Montgomery County school land

           7    that's on both sides at this point of the International and

           8    Great Northern Railway, it goes from essentially south to north

           9    across the land.

11:21AM   10                    And then we've got this strip that runs from the

          11    San Jacinto River on the east off to the west and you say

          12    everything under the Frederick Sieberman survey?

          13               MS. COLLINS:   Is in question.     Some of it has been

          14    adversely possessed over the years, but not this section.

11:21AM   15               THE COURT:   I'm sorry.    You're going to have to lower

          16    your mask just for this.

          17               MS. COLLINS:   Oh, thank you.

          18                    The portion of the Sieberman survey at issue in

          19    the state court was a strip that Mr. McConnell provided you a

11:22AM   20    plat of.    The entire Sieberman survey though is at issue in

          21    this federal court because the rulings tried to vacate a

          22    patented survey.

          23                    Some of the land has been adversely possessed

          24    that's closer to -- that's on the east that's closer to, I want

11:22AM   25    to say the freeway or the railroad.        But that's not at issue in
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 10 of 75
                                                                                       8




           1    the state court.     It is at issue in this Court because the

           2    Sieberman was basically deemed to not exist in the state court.

           3                    But, yes, the entire highlighted yellow Sieberman

           4    is what's at issue in this Court.

11:22AM    5              THE COURT:    This survey seems to show that Frederick

           6    Sieberman is claiming or once claimed the top strip of the

           7    Pyle, P-Y-L-E; Thomas and Dugat.

           8              MS. COLLINS:    Yes.   And that was by judicial fiat.

           9    That particular part of the Sieberman was -- there was a ruling

11:23AM   10    that because they were joined in the case that they didn't own

          11    that, but that's not at issue in the state court.

          12              THE COURT:    Who didn't own it?

          13              MS. COLLINS:    Mr. Sieberman and his heirs.

          14              THE COURT:    Mr. Sieberman didn't own what's shown as

11:23AM   15    the overlap here?

          16              MS. COLLINS:    The part that's just above the Dugat and

          17    the area that's to the east.        There's a few little tracts over

          18    there where it's kind of narrow, right close south of the

          19    river.    That part has been judicially determined not to belong

11:24AM   20    to the Sieberman heirs, but that was just, like, a 40-acre

          21    tract out of 743 acres, which was the one-third-league

          22    Sieberman.

          23              THE COURT:    Four acres.    Don't mess with my four acres.

          24              MS. COLLINS:    Or 40.    40 acres.

11:24AM   25              MR. MCCONNELL:     Your Honor, if I may, the lawsuit that
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 11 of 75
                                                                                              9




           1    they have brought here -- the 1944 judgment only adjudicated

           2    title to a portion of the Sieberman, the portion that was

           3    involved in the state court.        It only adjudicated title to a

           4    portion of the Sieberman.       This case, the 1944 case did not

11:24AM    5    involve the entire Sieberman property.         It only involved

           6    1209 acres, I think, out of the Sieberman.          Actually not out of

           7    the Sieberman.     1209 acres total, which is probably maybe a

           8    hundred and some-odd acres out of the Sieberman.

           9                    So that's really not what we're here on is the

11:25AM   10    rest of the Sieberman because it wasn't involved in the '44

          11    case and it wasn't involved in the state court case.

          12                    What happened in the state court case was that

          13    Dr. Collins brought a trespass to try title claiming a portion

          14    of the property in the Sieberman that happens to be the Horton

11:25AM   15    tract.    They lost that case.      That case was appealed, and they

          16    lost again on appeal.      Went to the Texas Supreme Court.           Texas

          17    Supreme Court denied the petition for review.           And then they

          18    went to the United States Supreme Court, and the United States

          19    Supreme Court denied their petition for writ of certiorari.

11:25AM   20                    That case is over.      It has been adjudicated that

          21    they do not have title to that strip in which we're interested,

          22    and that's why we think that this case ought to be dismissed.

          23              THE COURT:    Tell me the strip that is covered.

          24              MR. MCCONNELL:     Well, I don't know what's covered

11:26AM   25    because all I know -- I'm only involved -- we're only
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 12 of 75
                                                                                      10




           1    involved -- Horton is only involved in the 750-acre tract of

           2    land that we bought.      And we don't -- I won't say we don't care

           3    what happens to the rest of it, but we don't have a dog in that

           4    fight.

11:26AM    5              THE COURT:    So your claim is essentially the

           6    David Thomas and John N. Thomas vertically south of the word

           7    "Sieberman"?

           8              MR. MCCONNELL:     Right.   What we do is we claim starting

           9    at the north line of the David Thomas and to the north of that

11:26AM   10    and that is what was involved in our state court suit and that

          11    was what was adjudicated in our favor.         Dr. Collins was

          12    claiming title to it, and he lost.

          13              THE COURT:    All right.    From the north line of

          14    Thomas --

11:26AM   15              MR. MCCONNELL:     Yes, Your Honor, to the north.

          16              THE COURT:    Up into the Hodge Survey?

          17              MR. MCCONNELL:     Into the Hodge Survey.      All the way up

          18    into the Hodge Survey.

          19              MS. COLLINS:    And, Your Honor, the Hodge Survey on that

11:27AM   20    plat is currently patented; and the GLO shows it's one league.

          21    The Hodge Survey is one league.        It was never more than one

          22    league.

          23                    The 1944 judgment increased and enlarged that

          24    Hodge Survey to over one league without any -- with nothing

11:27AM   25    more than fraud to the Court by not having the Sieberman owners
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 13 of 75
                                                                                        11




           1    come forth to say -- and the GLO to show that this is the

           2    actual boundary.     And while the state suit only covered a --

           3    they were only claiming a portion because that's what

           4    D R Horton purchased, the state suit had the effect of

11:27AM    5    extinguishing by the words the actual Sieberman survey in

           6    total.

           7                    We're only -- today we are arguing for the

           8    vacatur of that 1944 judgment because it not only increased the

           9    Hodge, it took away that little strip of the Sieberman which is

11:28AM   10    actually 432 acres, not a hundred.

          11                    So there's a 432-acre additional amount of

          12    acreage that was gained in the 1944 suit that was over and

          13    above what the outlines of the one-acre one Hodge Survey were.

          14              THE COURT:    But the contest is his client has Hodge --

11:28AM   15    well, there are several Hodges, so James Hodge.

          16              MS. COLLINS:    Right.

          17              THE COURT:    And the -- it goes all the way to the north

          18    line of the David Thomas Survey which then whacks the middle

          19    out of the Sieberman thing.

11:28AM   20              MS. COLLINS:    Yes.

          21              MR. MCCONNELL:     Well, Your Honor, I'm not -- yes, I

          22    guess you could phrase it that way but that was what was

          23    determined back in 1944 and that's what they sued on.            They

          24    sued -- the same suit that they're bringing today they brought

11:29AM   25    in a trespass to try title in our state court suit and they
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 14 of 75
                                                                                          12




           1    lost, which means that title was adjudicated as to that tract

           2    of land adversely to them and that's a final judgment at this

           3    point in time.

           4              MS. COLLINS:    And, Your Honor, there was no trespass to

11:29AM    5    try title ever tried in the state court.          That's why we're

           6    here.

           7              THE COURT:    Ma'am, he didn't interrupt you.

           8              MR. MCCONNELL:     Yes, Your Honor --

           9              THE COURT:    I taught her better in law school.        I'm

11:29AM   10    going to have to go back and adjust some of those grades.

          11              MR. MCCONNELL:     But what happened is they did bring a

          12    counterclaim in trespass to try title in the state court suit

          13    and they lost that suit.

          14              THE COURT:    And what's the date of that suit?

11:29AM   15              MR. MCCONNELL:     That was 2016.    I think we filed the

          16    suit in 2015, and they filed their counterclaim in 2016

          17    claiming title under the Sieberman heirs.

          18              THE COURT:    And that's the one that's been appealed all

          19    the way up?

11:30AM   20              MR. MCCONNELL:     That's the one that's been appealed,

          21    and it's over.     There's nothing they can do about that.            That's

          22    the final judgment.

          23              THE COURT:    Who was the federal judge in '44?

          24              MR. MCCONNELL:     I'm trying -- Ben, we've got that

11:30AM   25    somewhere.    It's on the judgment.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 15 of 75
                                                                                       13




           1                    Judge Kennerly.

           2              THE COURT:    Judge Kennerly.     Makes me feel old.

           3              MR. MCCONNELL:     Well, Judge Kennerly; and then I'm

           4    trying to see who wrote the opinion in front of Sibley, Waller

11:30AM    5    and Lee were the Circuit judges back in '47.           That was even

           6    before I was born.      That was that long ago.

           7              THE COURT:    It wasn't before I was born.       When I showed

           8    up, everything was hunky-dory; but then you younger people must

           9    have messed it up because it was all fine when I showed up.

11:31AM   10              MR. MCCONNELL:     Well, Gene Pittman taught me how to

          11    mess it up.

          12              MS. COLLINS:    Your Honor, I just wanted to say

          13    something.

          14              THE COURT:    Yes, ma'am.    Speak up.

11:31AM   15              MS. COLLINS:    I want to clarify a few things that may

          16    have been incorrect that Mr. McConnell said.

          17              THE COURT:    Ma'am, come use the microphone.        It's a big

          18    room.

          19              MS. COLLINS:    Okay.   We brought a -- they brought a

11:32AM   20    quiet title suit on this land when Horton purchased the land

          21    and then when we learned through that suit that they did not

          22    acquire the Sieberman land because the original parties weren't

          23    joined and it was taken from them and then we learned that

          24    those parties did acknowledge ownership, we went and I did all

11:32AM   25    the research.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 16 of 75
                                                                                        14




           1                    I went to the Federal Archives in Fort Worth and

           2    I read the entire transcript of Judge Kennerly's trial, the

           3    two-week bench trial.

           4                    And at that point, the Sieberman was never

11:32AM    5    brought up.     There was a survey issue and they never had

           6    brought the General Land Office in to even identify, like they

           7    were supposed to under law, to confirm where the benchmarks or

           8    the witness marks were.

           9                    So the Sieberman survey -- we knew all along

11:33AM   10    living next to it that it existed because we could see it on

          11    all the plats.     We could see it on the MCAD plats, we just

          12    didn't know who owned it and we didn't care because we were

          13    just happy to have a forest next to us.

          14                    When Horton came and bought the land and then

11:33AM   15    sued us for quiet title, that triggered me to go look into the

          16    ownership.    And when I looked into the ownership, I discovered

          17    the Siebermans weren't joined and their deed improperly

          18    described -- their deed that they created theirself --

          19    self-prepared and warrantless deed -- described the entire

11:33AM   20    survey down and usurped Sieberman as though that judgment was

          21    accurate.

          22                    And what Mr. McConnell is saying or had said is

          23    that we brought a trespass to try title and it was tried.             That

          24    is not true.     Horton had brought a quiet title, and we filed a

11:33AM   25    trespass to try title because I went and got the title from all
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 17 of 75
                                                                                         15




           1    the Sieberman heirs.

           2              THE COURT:    I don't care what they brought.        If they

           3    won, they got what they asked for.

           4              MS. COLLINS:    But they didn't get it under a trespass

11:34AM    5    to try title.

           6              THE COURT:    Ma'am, that doesn't matter.       They didn't

           7    get it originally from trespass to try title.           They got it from

           8    some Texans who stole it from some other people --

           9              MS. COLLINS:    Right.

11:34AM   10              THE COURT:    It's all very complicated.

          11              MS. COLLINS:    There's a few things that weren't in my

          12    brief that I wanted to bring to the Court's attention and that

          13    is you had ruled on res judicata that this been tried before.

          14    The vacatur has never been tried, and there's a case --

11:34AM   15              THE COURT:    Ma'am --

          16              MS. COLLINS:    I'm sorry.

          17              THE COURT:    It's tried if nobody ever speaks to me.          I

          18    get the pleadings --

          19              MS. COLLINS:    Okay.

11:34AM   20              THE COURT:    -- I get an answer and I rule for the

          21    defendant or the plaintiff.        It's tried.

          22              MS. COLLINS:    Right.    It's being tried now though.

          23              THE COURT:    It can't be retried.

          24              MS. COLLINS:    Right.

11:34AM   25              THE COURT:    You get to try it once and you're stuck
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 18 of 75
                                                                                         16




           1    with what those people did to your title which makes title

           2    insurance thrive.

           3              MS. COLLINS:    Right.    But there is a case -- Beggerly,

           4    also in this court -- and I'm going to quote it because it's so

11:35AM    5    important.    "Independent actions for nullity when a party is

           6    prevented from making a departure from the rigid adherence of

           7    res judicata are an exception to res judicata."

           8                    And that's Beggerly 1978.

           9              THE COURT:    What were the facts?

11:35AM   10              MS. COLLINS:    And the action of a nullity can only be

          11    brought in the same court --

          12              THE COURT:    Wait.   Don't read that to me.       What were

          13    the facts of that case that the quote comes from?

          14              MS. COLLINS:    The facts in Beggerly?

11:35AM   15              THE COURT:    Whatever you're reading to me.

          16              MS. COLLINS:    Okay.    In Beggerly, it was a case where

          17    the United States wanted to take land in Mississippi and they

          18    said there's no patent and they entered a settlement agreement.

          19                    And when the people that had entered the

11:35AM   20    settlement agreement saying, "Well, I guess there's no patent.

          21    We don't own this land," they went back later because there was

          22    a 12-year period within the settlement agreement they could

          23    contest it and said, "We found the patent.          The settlement

          24    agreement is wrong.      We came back to the -- we're coming back

11:36AM   25    and we want you to undo this."
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 19 of 75
                                                                                        17




           1                    And the government said, if you had never been

           2    joined, entered a settlement agreement and had the opportunity

           3    to argue that case and look at the -- and had the opportunity

           4    to look at the discovery, if you had not been joined, then the

11:36AM    5    nullity, we could void this judgment because there would be --

           6    the nullity must be brought in the same court -- the district

           7    court, this one.

           8                    But they said because you had the opportunity in

           9    settlement over the last 12 years to determine that no patent

11:36AM   10    existed and that you found one now, we can't rule in your favor

          11    because you actually had a trial.         You had the opportunity to

          12    see discovery.

          13                    But the exception is if the action of a nullity

          14    must be brought in this Court if this was the Court that

11:36AM   15    entered the judgment that was void because there wasn't

          16    joinder.

          17                    And you actually said in your own case, and you

          18    may remember this case.       It wasn't that long ago.

          19               THE COURT:   It's my opinion, not my case.

11:37AM   20               MS. COLLINS:   I'm sorry.    Okay.    It was your opinion.

          21                    But you had stated in your opinion in Wuxi Taihu

          22    Tractor, and it's quoted.       A suit to void a judgment because of

          23    a procedural error or misapplication of law, like we have here,

          24    must be brought in the same court that rendered the judgment

11:37AM   25    because it's a continuation of the underlying suit.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 20 of 75
                                                                                      18




           1                    And even more importantly a Rule 60(b) motion --

           2              THE COURT:    That means --

           3              MS. COLLINS:    Huh?

           4              THE COURT:    That means you can't go to Kansas and go in

11:37AM    5    a federal court and litigate a state court title in Texas most

           6    of the time.

           7              MS. COLLINS:    Yeah, and that's true.

           8              THE COURT:    There are exceptions to all of it.

           9              MS. COLLINS:    And that is true.      But the Rule 60(b)

11:37AM   10    motion says specifically it must be filed, the Rule 60(b), to

          11    vacate -- they couldn't do this in the state court -- must be

          12    filed in the district court in the action in which the original

          13    judgment was entered.

          14                    And that's Bankers Mortgage versus United States.

11:38AM   15                    And I've got a whole litany of cases that show

          16    this is the only Court that could vacate the 1944 judgment.

          17    There was never jurisdiction in the state court to do that, and

          18    they didn't address it.       Horton didn't --

          19              THE COURT:    Wait.    They don't need to vacate it because

11:38AM   20    they won it.

          21              MS. COLLINS:    Well, according to -- no, they were using

          22    that judgment as a basis for their title.          They didn't win it.

          23              THE COURT:    That's fine, and you had an opportunity to

          24    contest it.

11:38AM   25              MS. COLLINS:    The 1944 judgment could never have been
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 21 of 75
                                                                                         19




           1    contested in the state court.

           2              THE COURT:    You had the opportunity to contest it from

           3    the first time you became interested in this land.

           4              MS. COLLINS:    Which we did.     We did.    We contested it

11:38AM    5    with a quiet title, and they never adjusted -- it actually

           6    says.

           7              THE COURT:    Which court did you file that?

           8              MS. COLLINS:    We filed it in the 284th.       And

           9    specifically it even says in the appellate opinion that Horton

11:38AM   10    did not plea but Collins did plea a trespass to try title and

          11    this claim was not tried.        It wasn't tried, so we're trying to

          12    try it now.     The trespass to try title wasn't tried.         The

          13    vacatur couldn't have been tried.

          14              THE COURT:    Was it pleaded?

11:39AM   15              MS. COLLINS:    Yes.

          16              THE COURT:    Then if it was not expressly ruled on, it

          17    is denied sub silencio.

          18              MS. COLLINS:    But the vacatur could never have been

          19    tried in the state court because they didn't have competent

11:39AM   20    jurisdiction because Rule 60 requires this Court.

          21              THE COURT:    Is there anybody from out of down besides

          22    Mr. Dawson?

          23              MR. MCCONNELL:     No, Your Honor.

          24              MR. DAWSON:    I don't believe so, Judge.

11:39AM   25              THE COURT:    He's the one from the city center and the
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 22 of 75
                                                                                         20




           1    rest of you are from suburbs towards Weimar.

           2                    I have to go make my appearance.        How about we

           3    reconvene at 2:00?

           4              MR. MCCONNELL:     That's fine with me, Your Honor.

11:40AM    5              THE COURT:    Let's do it.     All right.    I'm sorry about

           6    that; but as you saw, there was a crowd here this morning for

           7    some reason.

           8              THE LAW CLERK:     All rise.

           9                             (Court is in recess.)

02:14PM   10              THE COURT:    Thank you.    Be seated, please.

          11                    Mr. McConnell.

          12              MR. MCCONNELL:     Yes, Your Honor.

          13              THE COURT:    What did you do?     Ruin the air-conditioning

          14    while we were at lunch?

02:14PM   15              MR. MCCONNELL:     I didn't do it.

          16              THE COURT:    And neither did GSA.      You'd think they're

          17    turning us into seals or something.

          18                    So does D R Horton have an abstract?

          19              MR. MCCONNELL:     No, Your Honor.     We don't have an

02:15PM   20    abstract.    We do have a title insurance policy.         We don't have

          21    it with us today, but you know --

          22              THE COURT:    No, I trust you; but your predecessors in

          23    title become the winners of the 1944 litigation.

          24              MR. MCCONNELL:     We brought -- our predecessors in title

02:15PM   25    bought from the winners of the 1944 lawsuit.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 23 of 75
                                                                                       21




           1               THE COURT:   And do you remember who was next down the

           2    chain of title?

           3               MR. MCCONNELL:    Yes.   It was the Madeley family.

           4    Foster Madeley, a long-time Conroe lawyer, and his family.

02:16PM    5               THE COURT:   What's his name?

           6               MR. MCCONNELL:    Foster Madeley.

           7               THE COURT:   I didn't know him.

           8               MR. MCCONNELL:    And his nephew Will Metcalf is a state

           9    rep out there, and they've owned it in their family since the

02:16PM   10    Sixties.

          11               THE COURT:   I used to be an honorary landowner in

          12    Montgomery County.      My wife inherited some land up there and we

          13    had to sell something to pay the taxes and so the ranch got

          14    sold; but what was left over, for obvious reasons, was about a

02:17PM   15    sixth of a lot, which abutted no street in Magnolia.            It was in

          16    the middle of the block and I'm sure there's a story there

          17    somewhere, but I got a call from Montgomery County and they

          18    said they were building a new branch library in Magnolia and

          19    what would we want for that valuable piece of land.

02:17PM   20                    I said, "Well, tell me about this library."

          21                    And he told me.

          22                    And I said, "You are going to have a lot of real

          23    books for early childhood?"

          24                    And he said, "Oh, yeah."

02:17PM   25                    And I said, "Well, how about I just give it to
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 24 of 75
                                                                                       22




           1    you?"

           2                    You know, I don't know how much it would have

           3    cost to go through the shenanigans.

           4                    And so they said, "I think we can live with that

02:17PM    5    counteroffer."

           6                    And so I never looked at it, but it's kind of fun

           7    to be able to help somebody with something that was a useless

           8    source of tax revenue to Magnolia.

           9                    When is it your understanding that Dr. Collins

02:18PM   10    acquired anything in the chain?

          11              MR. MCCONNELL:     I don't think he ever acquired anything

          12    in the chain, Your Honor.

          13              THE COURT:    Well, putatively.

          14              MR. MCCONNELL:     Well, okay.    What happened is in 2015

02:18PM   15    my clients had purchased the property.         Horton had purchased

          16    the property, and we sent a surveying crew out there to start

          17    laying out the lots for the subdivision.          This was going to be

          18    a big subdivision out there.

          19                    When we got out there, after we had been there

02:19PM   20    the first or second or third time, we got out there and

          21    eventually Dr. Collins was stringing some fence in our

          22    property.    At least that was our version of the story.

          23                    And so we then filed suit against Dr. and

          24    Mrs. Collins for trespass onto our property and that was in

02:19PM   25    2015.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 25 of 75
                                                                                            23




           1                    And in 2016 they then filed a counterclaim in

           2    trespass to try title against us claiming title to the portion

           3    that they contended was in the Sieberman survey that they had

           4    purportedly gone to the Sieberman heirs and obtained a deed to.

02:19PM    5                    In other words, first their claim was adverse

           6    possession and then it morphed a year later --

           7              THE COURT:    Skip that.

           8              MR. MCCONNELL:     -- into a backfilling trespass to try

           9    title action.

02:20PM   10                    And that's what we tried.       We got a summary

          11    judgment on their trespass to try title action.

          12              THE COURT:    All right.    So Dr. Collins joined the chain

          13    of title to the Horton property, to part of it, by claiming

          14    from --

02:20PM   15              MR. MCCONNELL:     From people who they claim are

          16    Sieberman heirs many generations removed.

          17                    One of them was -- I don't know whether you ever

          18    remember Roger Metzger that used to play for the Astros.              One

          19    of them was Roger Metzger or his family, maybe his wife's

02:21PM   20    family.    I don't know.     But anyway, he was one of them.

          21                    But they got quitclaim deeds from these people,

          22    many who purported to be Sieberman heirs at the end of 2015 or

          23    early 2016 and placed them of record and then amended their

          24    pleadings.

02:21PM   25              THE COURT:    You say the Siebermans went back three
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 26 of 75
                                                                                       24




           1    generations from this transfer?

           2               MR. MCCONNELL:    Well, they went back I don't know how

           3    many generations because Mr. Sieberman, as I understand it from

           4    what the Collins plead, Mr. Sieberman was killed at the Battle

02:21PM    5    of Goliad and that he was awarded land by the State of Texas

           6    after the revolution.       That's where the Sieberman league or

           7    Sieberman survey claim comes from apparently.           I don't know

           8    because I haven't done the research myself.

           9               MS. COLLINS:   And, Your Honor, I did my own abstract of

02:22PM   10    title because I'm a landman and an attorney; but I didn't know

          11    if the Court would recognize that because there's a bias

          12    because I created it.

          13                    But I have and can create an abstract of title

          14    from the very beginning of the sovereign 1836 all the way to

02:22PM   15    date and there was never any heirs named Metzger, but I have

          16    every hair and it went back now four generations.

          17               THE COURT:   Well, his mother may have been a Metzger.

          18               MS. COLLINS:   No.   I know every heir and all their life

          19    stories.    I know them, like, personally.        I negotiated their --

02:22PM   20               THE COURT:   So how much -- do you have -- do you have a

          21    title policy?

          22               MS. COLLINS:   I didn't need a title policy because by

          23    the time we had gotten the motion for summary judgment on quiet

          24    title, we couldn't argue the case anymore.          They said you can't

02:23PM   25    bring the Sieberman up even on a map anymore.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 27 of 75
                                                                                       25




           1                    I don't need a policy.       I can get an abstract of

           2    title, which is better, because I can show you the chain of

           3    title with every heir without question and affidavits from the

           4    current people and their bibles.        I talked to everybody

02:23PM    5    starting with --

           6              THE COURT:    Well, you didn't talk to the widow

           7    Sieberman after the Battle of Goliad.

           8              MS. COLLINS:    No, he was only 19 when he was killed,

           9    Frederick Sieberman, but his father, Gabriel Sieberman,

02:23PM   10    acquired the land and it went to James Collins and eventually

          11    part of it went to Vernon Evans.        It just so happened the man

          12    that owned the property was named James Collins, so I went to

          13    the James Collins heirs.

          14              THE COURT:    And he was no relation?

02:23PM   15              MS. COLLINS:    No.

          16              THE COURT:    Did you know?

          17              DR. COLLINS:    It's a French transfer.       We have the

          18    actual transfer.

          19              MS. COLLINS:    We could create a perfect abstract of

02:24PM   20    title, but --

          21              DR. COLLINS:    I have it translated.      It's in French.

          22              THE COURT:    Okay.   Ordinarily it's fine for you to

          23    interrupt him, but in here it's not domesticity, to say the

          24    least.

02:24PM   25                    All right.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 28 of 75
                                                                                         26




           1              DR. COLLINS:    No.   I'm sorry.

           2              THE COURT:    No.   It's her interrupting you that's the

           3    problem; so if you want to take the risk and tell me something

           4    she doesn't want you to say, I'm happy for you to do that.

02:24PM    5              DR. COLLINS:    Can I have a couple of minutes?

           6              THE COURT:    Sure.

           7              DR. COLLINS:    I was at lunch and I was jotting some

           8    notes down and I apologize.

           9              THE COURT:    All right.    You're going to have to lower

02:24PM   10    your mask while you're talking or nobody can hear.            And talk

          11    right into the microphone like Willie Nelson does.

          12              DR. COLLINS:    Willie Nelson with his past legal issues.

          13                    My frustration has grown throughout this case.

          14    We've actually never had our case brought to a jury.

02:25PM   15              THE COURT:    Okay.

          16              DR. COLLINS:    I'm sorry.    Let's not go back.      We're

          17    losing the forest through the trees.         The state court --

          18              THE COURT:    I'd have to let every one of them explain

          19    why all the other stuff I did was wrong.

02:25PM   20              DR. COLLINS:    The state court was provided with

          21    evidence of Horton's ownership of the Sieberman that was based

          22    solely upon the 1944 judgment in this court.

          23                    The state court, not having the authority -- and

          24    Ms. Collins can provide you with the case law and they provided

02:25PM   25    nothing to oppose that case law -- the state law not having the
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 29 of 75
                                                                                        27




           1    authority to vacate that 1944 ruling accepted it on its face

           2    value and based its entire judgment in favor of Horton, which

           3    she should have if she took it at face value, for the quiet

           4    title suit.

02:26PM    5                    We couldn't do a -- obviously -- and you being a

           6    state court judge know that the only way you can transfer title

           7    in Texas of land is trespass to try title, and they couldn't do

           8    that because they didn't have it to the sovereign.            We do.

           9              THE COURT:    Well, there's also adverse possession,

02:26PM   10    but --

          11              DR. COLLINS:    They don't claim adverse possession.

          12              THE COURT:    Well, you don't either, so --

          13              MS. COLLINS:    We actually did.

          14              DR. COLLINS:    We actually did.     Okay.    I'm sorry.

02:26PM   15              THE COURT:    It's more complicated.

          16              DR. COLLINS:    Sure it is.

          17                    In this case we filed a -- I'm sorry.         In this

          18    case essentially a continuation, as we said earlier, of the

          19    1944 case, we filed a Rule 60 for which there is no equivalent

02:26PM   20    in Texas state court so, therefore, the judge couldn't actually

          21    vacate our case in the 1944 judgment.

          22                    Ms. Collins can better give you the case law only

          23    why the state court didn't have the authority to vacate the

          24    1944 judgment.     Again, this is the sole basis for Horton's

02:27PM   25    claim to the title, not to the sovereign.          It goes back to this
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 30 of 75
                                                                                         28




           1    point.    Let me just say --

           2              THE COURT:    We like to think we're sovereign.

           3              DR. COLLINS:    I mean to the sovereign.       I'm sorry.

           4              THE COURT:    We're not sovereign.      In fact, that should

02:27PM    5    be a bad word in a free republic.

           6              DR. COLLINS:    Okay.   I digress.     I'm sorry.

           7                    We come before this Court under a Rule 60; and as

           8    I understand it -- and I'm not a lawyer -- this is the only

           9    court that can actually rule upon that 60 --

02:27PM   10              THE COURT:    I did, and you didn't like it.

          11              DR. COLLINS:    -- to show that the basis upon which the

          12    Horton claims the property was a void judgment.           No Sieberman

          13    heirs were joined.      That's not in question.      They were never

          14    joined.    That is not the dispute --

02:27PM   15              THE COURT:    Wait a minute.

          16              DR. COLLINS:    Yes, sir.

          17              THE COURT:    There's a rule of law.      You will pardon my

          18    defective Latin jus tertii.       It means you can base no claim on

          19    somebody else's claim.       You have to have a good claim.

02:28PM   20              DR. COLLINS:    Yes, sir; and we can show that --

          21              THE COURT:    Saying, "I want their land because he has

          22    better title than they do" --

          23              DR. COLLINS:    And we do have our claim.

          24              THE COURT:    Well, that's debatable.

02:28PM   25              DR. COLLINS:    But understand their entire basis for
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 31 of 75
                                                                                             29




           1    their claim is this 1944 judgment that -- okay.           Let's say

           2    we're back in 1944.

           3               THE COURT:   Okay.    No.   No.

           4               DR. COLLINS:   You think typing was difficult?         Surveys

02:28PM    5    were difficult.     They were going to stop -- actually the

           6    debate -- there was a debate over whether -- the authenticity

           7    or the correctness of the survey in the testimony but --

           8               THE COURT:   Have you ever looked at --

           9               DR. COLLINS:   This case was filed on December 6, 1941.

02:28PM   10    December 7th was, of course, Pearl Harbor.          We had just entered

          11    a war.

          12               THE COURT:   We were open the Monday after Pearl Harbor.

          13               DR. COLLINS:   Huh?   Oh, then it was filed December 7th,

          14    wasn't it?

          15               THE COURT:   Yes.

          16               DR. COLLINS:   I think it was filed December 7th, 1941.

          17               THE COURT:   Well, we were open the day after, which is

          18    the 8th.

          19               DR. COLLINS:   Correct.     I mean, this goes -- you said

02:29PM   20    typing was hard.     Imagine what having to stop a trial and redo

          21    an entire survey of land out there.          It was in dispute.       They

          22    didn't follow the rules, which the federal court should have

          23    followed the rules of --

          24               THE COURT:   Wait a minute.       Who was supposed to get a

02:29PM   25    survey?
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 32 of 75
                                                                                         30




           1              DR. COLLINS:    At this time the only survey provided was

           2    Boyles.

           3              MS. COLLINS:    You're going into the detail.

           4                    He's going into the detail of the 1944 case,

02:29PM    5    which I read the entire transcript.

           6              DR. COLLINS:    Okay.

           7              MS. COLLINS:    There was no --

           8              THE COURT:    I want a survey.     I don't --

           9              DR. COLLINS:    I'm sorry.

02:29PM   10              THE COURT:    I know that there's a Land Office map here.

          11              DR. COLLINS:    The metes and bounds was what was

          12    provided to the Court.       There never was a survey, nor was --

          13    they didn't even do it to the witness marks.

          14              THE COURT:    Wait a minute.

02:30PM   15              DR. COLLINS:    Yes, sir.

          16              THE COURT:    If you trace the metes and bounds, what

          17    does it show?

          18              DR. COLLINS:    The metes and bounds show that, but it

          19    shows an area of land that includes the Sieberman.            They had

02:30PM   20    title to the Hodge.      This case in 1944 was the Hodge.        It

          21    involved none of the Sieberman, but they -- you said taking

          22    somebody else's land.      Okay.    I own this land over here and --

          23              THE COURT:    Wait, wait, wait.     Doctor, I asked if

          24    there's a survey.

02:30PM   25                    You said there are only the metes and bounds.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 33 of 75
                                                                                       31




           1                    Metes and bounds will create a survey --

           2               DR. COLLINS:    In that case.

           3               THE COURT:    Wait.   Now, you really don't interrupt me.

           4    You may be afraid to interrupt her.         You shouldn't be afraid to

02:30PM    5    interrupt me.     You should be ashamed.      I'm trying to take care

           6    of this.

           7                    My point is they had a survey.        The metes and

           8    bounds would delineate a property, and you would be amazed what

           9    a guy with a pencil, pad, horse and sextant could do.            I had a

02:31PM   10    case with about 3,000 acres, lots of turns; and when I got the

          11    case I took it to a friend who is a surveyor and he ran it

          12    through his computer that generates the map from the metes and

          13    bounds and they were like -- after four or five miles of survey

          14    on the coastal plains -- so it's not like they've got rocky

02:31PM   15    outcroppings to mark and things, it was like 180 feet off,

          16    cumulative error.       These nice young men with their electronic

          17    everything might not be able to do that good.

          18                    You've never claimed under the Sieberman, right?

          19               DR. COLLINS:    Yes, we have.

02:32PM   20               THE COURT:    That's who got your title.

          21               DR. COLLINS:    I'm sorry?

          22               THE COURT:    That's who gave you your title.

          23               MS. COLLINS:    No.

          24               DR. COLLINS:    Through the Siebermans.

02:32PM   25               THE COURT:    Pardon?
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 34 of 75
                                                                                         32




           1              DR. COLLINS:    The Sieberman heirs.      Mr. Sieberman was

           2    killed in Goliad.      His father is --

           3              THE COURT:    Well, you keep telling me that.        I'm not

           4    sure about that.     I'm not that old.

02:32PM    5              DR. COLLINS:    Well, we have the French derivative of --

           6    and we actually have the original patents.          We have everything.

           7    We very the original -- we have two original surveys done in

           8    1858.

           9              MS. COLLINS:    1857 and 1878.

02:32PM   10                    Your Honor, may I interject one little thing?

          11              THE COURT:    The problem is all that stuff existed in

          12    1944.

          13              DR. COLLINS:    Exactly.    But the Siebermans weren't

          14    involved, so who is going to bring this up?

02:32PM   15              THE COURT:    No, wait.

          16              MS. COLLINS:    The survey did not use the right witness

          17    marks.    That was the problem.

          18              DR. COLLINS:    They see this extra third of land added

          19    to their property and, "Hey, Susie, what do you think about

02:32PM   20    that?    That's not our land.     Shh.    Quiet.   Quiet.   Just keep it

          21    quiet."

          22                    Who is going to stop them from taking that land?

          23    There was no Sieberman heirs there to say, "Hey, wait a minute.

          24    That's our land."

02:33PM   25              THE COURT:    Well, when people from Conroe go stomping
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 35 of 75
                                                                                       33




           1    around on your land --

           2               DR. COLLINS:   Nobody was there.      This was

           3    1940-something.

           4               THE COURT:   Well, if they owned it, did they pay taxes

02:33PM    5    every year?

           6               DR. COLLINS:   I don't know.

           7               THE COURT:   She's nodding.

           8               DR. COLLINS:   Nobody had paid taxes for --

           9               MS. COLLINS:   I talked to some of the heirs.

          10               DR. COLLINS:   -- several years.

          11               MS. COLLINS:   It's my understanding that they did.        It

          12    was a long time ago.

          13               THE COURT:   I want yeses and nos.      I don't want

          14    stories.

02:33PM   15               DR. COLLINS:   Well, we can find that out.        If we have a

          16    hearing, we can find that out for sure, because I would say

          17    that nobody paid taxes on that land for many years.

          18               THE COURT:   Before you bought a third of the

          19    Sieberman -- is that right, or did you buy the whole strip?

02:34PM   20               MS. COLLINS:   When I negotiated the --

          21               THE COURT:   I can't hear you.

          22               MS. COLLINS:   When I negotiated the -- when I obtained

          23    the title from all of the heirs, I asked them for anything they

          24    had in all of the Sieberman; so it covered everything, although

02:34PM   25    this suit only covers a portion of it.         432 acres is what was
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 36 of 75
                                                                                          34




           1    improperly marked and identified by a survey that didn't even

           2    use the correct witness marks and that's in the appellate --

           3               THE COURT:   Ma'am, ma'am, you don't have your own

           4    survey; so don't bad-mouth other surveys.          At least --

02:34PM    5               MS. COLLINS:   Our survey is the GLO.

           6               THE COURT:   -- they've got one.

           7               DR. COLLINS:   Our survey is the GLO.

           8               MS. COLLINS:   It's the one that -- there was a --

           9               DR. COLLINS:   It's the --

          10               MS. COLLINS:   -- no-conflict survey.

          11               THE COURT REPORTER:     You need to speak one at a time,

          12    please.

          13               THE COURT:   Or none at a time.

          14                    This is not a survey.

02:34PM   15               MS. COLLINS:   Right.

          16               THE COURT:   It's a title map that shows you what the

          17    State of Texas thinks the boundary lines are.           It shows an

          18    overlap on this map.      It does not give you title.

          19               MS. COLLINS:   Right.

02:35PM   20               DR. COLLINS:   I can pull it up.      It's on the GLO

          21    website.

          22               MS. COLLINS:   The patents.

          23               THE COURT:   I don't want to look at their website.        I

          24    want to look --

02:35PM   25               DR. COLLINS:   No, it's the patented survey.        It's the
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 37 of 75
                                                                                         35




           1    actual written -- handwritten notes of the surveyors showing

           2    that that survey exists and it was done twice just to make sure

           3    there was no conflict and I can get the actual notes.

           4              THE COURT:     But if you start with the wrong premise,

02:35PM    5    you end up with the wrong answer, conclusion.

           6                    So you told me that the Siebermans didn't take

           7    possession of it from 1836 to when, or '35 to when?

           8              DR. COLLINS:    "Didn't take possession"?       I'm not sure

           9    what you mean.

02:36PM   10              THE COURT:     I can't hear you.

          11              DR. COLLINS:    I'm not sure what you mean by "didn't

          12    take possession."      They were there, but they were granted the

          13    head right to the lands.

          14              MS. COLLINS:    The Siebermans did not have actual

02:36PM   15    possession, but the Hodge owners did not either.           No one lived

          16    on the land.     It --

          17              DR. COLLINS:    Nobody lived on the land.

          18              MS. COLLINS:    -- was forest.

          19              THE COURT:     I don't care what the Hodges did.       I asked

02:36PM   20    you:   Did the Siebermans ever take possession of the land?           Did

          21    they ever pay taxes?      None of that do you know, and it's shown

          22    on this map as a questionable survey.

          23              MS. COLLINS:    I have in my land title run sheet that I

          24    had a different landman prepare for me, there are instruments

02:36PM   25    of record that show that the owners are claiming this in 1942
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 38 of 75
                                                                                      36




           1    and paying taxes and wanted to fight it, but they were never

           2    brought in to fight it.

           3              THE COURT:    Wait a minute.     Who is that?

           4              MS. COLLINS:    The actual owners, the Sieberman heirs.

02:36PM    5    There's a -- it's an -- there's a -- it --

           6              DR. COLLINS:    They were never served.

           7              MS. COLLINS:    It would be a part of our discovery, but

           8    I have it.    They were claiming it.       They were saying, "We have

           9    a right to this.     Go fight for this for us."

02:37PM   10              THE COURT:    Okay.   I'm going to point out something.       A

          11    collection of quitclaims is not a reliable title.

          12              MS. COLLINS:    That's all Horton has.

          13              DR. COLLINS:    That's all they have, too.

          14              THE COURT:    But you've got quitclaims after their

02:37PM   15    quitclaims to somebody else and so --

          16              MS. COLLINS:    But they're asking for title that the

          17    people never got to tell the Court, this very Court.

          18              THE COURT:    Yes, they did.

          19              MS. COLLINS:    They didn't.     They weren't joined.

02:37PM   20              DR. COLLINS:    How could they?     They were never joined.

          21              MS. COLLINS:    Horton doesn't dispute that.

          22              DR. COLLINS:    They were never notified that this land

          23    was being taken.

          24              THE COURT:    All right.    Both of you sit down.

02:37PM   25                    Mr. McConnell.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 39 of 75
                                                                                       37




           1              MR. MCCONNELL:     Thank you, Your Honor.

           2              THE COURT:    Are you going to let anybody else talk?

           3              MR. MCCONNELL:     Well, Judge, I've been living with this

           4    since 2015.

02:37PM    5              THE COURT:    Of course.    You're welcome.

           6                    Who sued in the '44 case?

           7              MR. MCCONNELL:     The '44 case was -- the folks' names

           8    were their predecessors in title to ours and it is -- the first

           9    one the trial court case is McCormack versus Grogan-Cochran

02:38PM   10    Lumber Company.

          11              THE COURT:    We can't hear you.

          12              MR. MCCONNELL:     I'm sorry.    It is McCormack versus

          13    Grogan-Cochran Lumber Company, the suit in '44.           It was a case

          14    that was originally filed in the state court and was removed to

02:38PM   15    the federal court based on diversity of citizenship.            And then

          16    that case was decided by Judge Kennerly and entered the

          17    judgment.

          18                    And then it was appealed to the Fifth Circuit and

          19    the style on appeal is McComb versus McCormack.

02:39PM   20              THE COURT:    All right.    And so who are they?

          21              MR. MCCONNELL:     Well, these were a bunch of heirs who

          22    were partitioning the property and determining the ownership of

          23    the property.

          24              THE COURT:    The property being in the Hodge survey?

02:39PM   25              MR. MCCONNELL:     Being the property that was described
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 40 of 75
                                                                                        38




           1    by metes and bounds; and as the Court is aware, under Texas

           2    Supreme Court decisions, metes and bounds controls over what

           3    label you put on the thing.

           4              THE COURT:    Yes.

02:39PM    5              MR. MCCONNELL:     If you say it's in the Hodge, but you

           6    describe it by metes and bounds being somewhere else, then you

           7    disregard the Hodge label to it.

           8                    But those are the people who sued and who

           9    partitioned the property among themselves and there's a -- they

02:40PM   10    appointed a surveyor, as you often do in partition cases.             You

          11    appoint a surveyor to make an equitable division of the

          12    property.    That was what was done in the '41 case and it was

          13    affirmed on appeal in '47 -- the '44 judgment.

          14                    And then after that the property was conveyed.

02:40PM   15    There were pipeline easements conveyed across it, everything,

          16    all with reference to the 1944 judgment; and as a matter of

          17    fact, when Dr. Collins bought his property to the south, his

          18    plat referenced the 1944 judgment as being the northern

          19    boundary of his property.

02:40PM   20                    So clearly he knew about the 1944 judgment or at

          21    least had constructive notice of it because it's on his plat

          22    and that was part of our motion for summary judgment in the

          23    trial court.

          24              THE COURT:    So, say again.     You've got -- on the Land

02:41PM   25    Office map, you've got the Hodges running down from north of
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 41 of 75
                                                                                      39




           1    that tributary -- is it Spring Creek or something -- that's at

           2    the bottom.     And then the Sieberman property is part of a

           3    narrow rectangle, low height, long length, that goes beneath

           4    all of the Archibald Hodge and all of the James Hodge surveys.

02:42PM    5              MR. MCCONNELL:     On the GLO map.     That is correct,

           6    Your Honor.

           7              THE COURT:    Right.   And so the middle third of that is

           8    what Dr. Collins is claiming?

           9              MR. MCCONNELL:     Yes.   Dr. Collins is claiming the

02:42PM   10    southerly portion of what in the '44 judgment was deemed to be

          11    in the James Hodge survey, that portion where the Sieberman is

          12    shown on that GLO map as it comes down.

          13              THE COURT:    In case the city folk read the transcript,

          14    it's the General Land Office.

02:42PM   15                    So if you take 1944 metes and bounds, it picks up

          16    at the San Jacinto River and goes west?

          17              MS. COLLINS:    It's not the San Jacinto River,

          18    Your Honor.     It's actually a creek that runs through there.

          19    The San Jacinto River is over to the east side of the property

02:43PM   20    involved in the 1944 judgment.

          21              THE COURT:    All right.    So what's marked

          22    Frederick Sieberman starts under Archibald Hodge, goes all the

          23    way under James Hodge; and then there's the Thomas Miller

          24    upside down --

02:44PM   25              MR. MCCONNELL:     And continues on to the west, yes,
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 42 of 75
                                                                                        40




           1    Your Honor.

           2              THE COURT:    And then there's the Joseph sovereign?

           3              MR. MCCONNELL:     Right.   It encompasses much more

           4    property than is involved in this lawsuit.

02:44PM    5              THE COURT:    And the Thomas Miller claim looks to be

           6    uncertain according to the map.

           7              MS. COLLINS:    Well --

           8              THE COURT:    So if Miller is an error, then the Hodge

           9    survey would go at the conjunction of -- it says it's the main

02:44PM   10    fork of San Jacinto.      This says it's the main fork of the

          11    San Jacinto River on the map.

          12              MR. MCCONNELL:     Well, and the Sieberman does run over

          13    to the San Jacinto River on the map, it's just that the portion

          14    that we're involved with is west of the river.

02:45PM   15              THE COURT:    Well, if Sovereign is wrong and Miller is

          16    wrong, then you've got that little niche at the river.            You

          17    don't have one of these, do you?

          18              MR. MCCONNELL:     I don't have one of those, but I

          19    know -- I've been living with it, so I pretty well know what

02:45PM   20    you're talking about.

          21                    And, Your Honor, my point is that we don't have

          22    to get into all of this because this was all resolved in the

          23    state court suit and they brought a title action, trespass to

          24    try title, in which they have to recover on the strength of

02:45PM   25    their own title under Rule 783, et seq.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 43 of 75
                                                                                         41




           1              THE COURT:    And common law.

           2              MR. MCCONNELL:     And common law.     But they have to

           3    recover -- yeah, they have to recover on the strength of their

           4    own title and the Court ruled against them on that thing and

02:46PM    5    that's a final judgment now.

           6                    So we know that their title is no good.          Their

           7    claim to title is no good because that's been adjudicated

           8    against them and that ought to be -- in my mind that ought to

           9    be the end of the inquiry, that you've got a final judgment,

02:46PM   10    they've lost the case, they've exhausted their appeals on the

          11    case and that ought to be it.

          12                    And the other may be a fine academic exercise;

          13    but it doesn't accomplish anything, because it's over.

          14              MS. COLLINS:    Your Honor, if I might add, since you're

02:46PM   15    looking at the map...

          16              THE COURT:    So this little plat?

          17              MR. MCCONNELL:     It's over with respect to the

          18    750.7 acres that is outlined on that tract.

          19              THE COURT:    But in the southeast or lower right-hand

02:47PM   20    corner, is that in or out of --

          21              MR. MCCONNELL:     No.   That's not our property.      We don't

          22    have a dog in that fight.

          23              THE COURT:    Okay.   So --

          24              MR. MCCONNELL:     Our dog has been victorious.       We don't

02:47PM   25    care what happens to the other dogs.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 44 of 75
                                                                                       42




           1              THE COURT:    So your dog ends at the first diagonal line

           2    in the corner?

           3              MR. MCCONNELL:     Yeah.    Our dog ends at that -- ends at

           4    that red line over to the east.        The eastern and western red

02:47PM    5    lines that run the length of the property, that's our property;

           6    and that's all we're trying to claim.         That's all we're trying

           7    to keep them from claiming.         All the rest of it, that's

           8    somebody else's battle.

           9              THE COURT:    All right.     This McComb versus McCormack,

02:48PM   10    where is that land?

          11              MR. MCCONNELL:     That's the Fifth Circuit opinion, the

          12    McCormack is the Fifth Circuit.

          13              THE COURT:    In 1947?

          14              MR. MCCONNELL:     Yes.    And that's the tract that's

02:49PM   15    outlined in red on my handout that I gave you with the two

          16    parallel red lines.

          17              THE COURT:    This one?

          18              MR. MCCONNELL:     That one.

          19              THE COURT:    And it's your client's position that the

02:51PM   20    James Hodge survey is correct?

          21              MR. MCCONNELL:     Your Honor, it's our position that,

          22    yes, it's correct for three reasons.

          23                    Number 1, it's been decided in that case.

          24                    Number 2, because the stare decisis, which was

02:51PM   25    one of the other bounds in our motion for summary judgment.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 45 of 75
                                                                                       43




           1                    And Number 3, by estoppel by deed and the Court

           2    granted the summary judgment without stating the reason for

           3    granting it so that any of the three that are upheld are good.

           4                    The case was upheld on appeal and we think that

02:51PM    5    regardless of what anybody says about the 1944 judgment or the

           6    1947 judgment, our judgment is still a final judgment and

           7    that's the end of the inquiry.        The trial court granted

           8    judgment, the case was appealed through the appellate process,

           9    the case was affirmed and that's it.         And the Court was right

02:52PM   10    in its initial ruling that the case was barred by res judicata

          11    and dismissing the case.

          12              MS. COLLINS:    May I say something, Your Honor; or do I

          13    need to be quiet?

          14              THE COURT:    That opinion has questions that suggest

02:53PM   15    that other potential claimants to it don't have to join it.

          16              MR. MCCONNELL:     That's what the Court said; but again

          17    regardless of whether they agree or don't agree with what the

          18    Court says, they had the ample chance to present that in the

          19    state court.     They presented it, failed and we got a final

02:53PM   20    judgment and that's it.

          21              THE COURT:    Somebody has been able to start a

          22    collateral attack or something since 1947.

          23              MR. MCCONNELL:     Well, this is the first one that we've

          24    had since '47.

02:54PM   25              THE COURT:    Thanks.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 46 of 75
                                                                                       44




           1              MR. MCCONNELL:      And I think it's doomed to failure.

           2              MS. COLLINS:    Your Honor, the Hodge survey is one

           3    league.

           4              THE COURT:    No.   We've -- I have in paper and have

02:54PM    5    heard your arguments and I will say with some humility I think

           6    I understand the boundaries.

           7                    I had a younger sister who had two faults that

           8    really bothered me.      She was prettier and nicer than I was; and

           9    being the only girl, there was apparently an automatic

02:55PM   10    princessdom.     She also was self-reliant and very productive and

          11    in a 20-year period of her life she bought three houses, all

          12    without a survey.

          13                    And after each one I'd say, "Kathie, I'm not

          14    going to bill you if you call me.         You know I do this stuff."

02:55PM   15                    And one of them just off of Richmond, I guess,

          16    had been platted in the Twenties but then apparently before it

          17    got sold to the tourists and built on, the city said, "We're

          18    going to condemn 13 or 14 feet off of that.          We've got to widen

          19    that road."

02:56PM   20                    And so they shifted to an amended plat with the

          21    property lines all just 50 percent of the lot width; so she

          22    didn't have Lots 5, 6 and 7.        She had the west half of 5 and

          23    east half of -- and then the other two were -- that was easy

          24    once you've got the plats and the person who -- the title

02:57PM   25    company of the person who sold it to her got something that
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 47 of 75
                                                                                      45




           1    satisfied them that that's indeed what they had intended to

           2    sell.    That's all they ever had.

           3              DR. COLLINS:    Your Honor, you bring up the issue of

           4    plats.    We have a plat that shows that they have the --

02:57PM    5              THE COURT:    Wait, wait, wait, wait.      May I see it?

           6              DR. COLLINS:    Yes, sir.

           7                    Even they admitted to the existence of the

           8    Sieberman at the time they had platted their property.

           9              THE COURT:    That's not the problem.      He's dead.

02:57PM   10              DR. COLLINS:    So they admit to the existence of the

          11    Sieberman, but now they claim it doesn't.

          12              THE COURT:    What is this?

          13              DR. COLLINS:    That's their plats to their subdivision.

          14              MS. COLLINS:    They filed it with the county

02:58PM   15    commissioner.

          16              DR. COLLINS:    They claim Sieberman doesn't exist, but

          17    it does exist.

          18              THE COURT:    Wait, wait.    First of all, I can't hear

          19    you.    I'm trying to study this thing that apparently was built

02:58PM   20    for people with very good eyes while they were still young.

          21                    Has your client sold any of these lots?

          22              MR. MCCONNELL:     Your Honor, we have sold some of the

          23    lots.    We're being held up on the sale of the others because of

          24    the pendency of this matter.

02:59PM   25              THE COURT:    There's this wide strip running east to
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 48 of 75
                                                                                          46




           1    west that the east end has what I make to being a 25-degree

           2    narrow angle coming back.

           3               MR. MCCONNELL:    Your Honor, this was all, of course,

           4    things that came into evidence at the trial court -- trial

02:59PM    5    court level and the Court ruled against them on that.            These

           6    are all evidentiary matters where they would like to retry what

           7    happened in the trial court, but that water is out in the Gulf

           8    of Mexico long under the bridge.

           9               THE COURT:   But is Foster's Ridge Section 7 being

02:59PM   10    developed?

          11               MR. MCCONNELL:    Foster's Ridge Section 7 is being

          12    developed now, but those are some of the lots we can't sell

          13    because of this cloud that's been placed on us.

          14               THE COURT:   Right.    I just wondered what that was.         Is

03:00PM   15    that a right-of-way for a future road or --

          16               MR. MCCONNELL:    Well, there are road right-of-ways in

          17    there; but there's also property that we can't -- we couldn't

          18    get the plat approved on because of the pendency of this

          19    lawsuit.

03:00PM   20               DR. COLLINS:   Your Honor, may I approach?        Maybe I can

          21    see what it is.

          22               THE COURT:   Pardon?

          23               DR. COLLINS:   I want to see what you're describing.

          24                    Oh, I'm sorry.     This little diagonal down here.

03:00PM   25    This portion here is our property from -- that we own as a
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 49 of 75
                                                                                      47




           1    portion of the --

           2              THE COURT:    So it's not part of --

           3              DR. COLLINS:    It's not part of --

           4              THE COURT:    Whatever that line is, it's not on their

03:01PM    5    land.

           6              DR. COLLINS:    Anything above the line.

           7              THE COURT:    It's a bad copy.

           8                    Okay.    Return that.    Did you get a look at it?

           9              MR. MCCONNELL:     I'm familiar with that.

03:03PM   10                    Mr. Baring, do you have anything you want to

          11    contribute?

          12              MR. BARING:    No, Your Honor.     I think Mr. McConnell has

          13    covered it all.

          14              THE COURT:    Mr. Piper?

03:03PM   15              MR. PIPER:    No, Your Honor.

          16              THE COURT:    Mr. Dawson?

          17              MR. DAWSON:    Well, Judge, I mean, I think very briefly

          18    Paul knows a lot more than me.        I've lived with this for a

          19    while, too.     But I think really the crux of it is in 1944, '41,

03:04PM   20    whatever, a court set the boundaries, the metes and bounds of

          21    the property that my client, D R Horton, bought and those metes

          22    and bounds boundaries stayed the same from 1941 to the present.

          23                    Then in 2015 when D R Horton started developing

          24    it, Dr. Collins and his wife, who had lived in an adjoining

03:04PM   25    property, claimed for the first time that they owned part of
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 50 of 75
                                                                                        48




           1    the D R Horton's property.       They said -- first they said, "We

           2    adversely possess two acres" and got into a lawsuit.

           3                    Then in 2015, they cooked up this Sieberman

           4    survey and, importantly, in Montgomery County they said, "We're

03:04PM    5    invoking this Court's equitable power to remove any cloud cast

           6    upon Collins' title by Horton by quieting title to the subject

           7    tract and the Sieberman survey in Collins."

           8                    That's what they asked the Court to do in

           9    Montgomery County.      That's exactly what they're again asking

03:05PM   10    you to do today.     The Court listened to all of their arguments

          11    for why they -- whether they -- not even whether they owned the

          12    Sieberman survey.      That's never been litigated.

          13                    What the Court found was the metes and bounds of

          14    D R Horton's property the Collins do not own title to, whether

03:05PM   15    by Sieberman survey, whether by adverse possession, et cetera.

          16    The Court said, "You do not own any right, title or interest in

          17    the land that D R Horton owns."

          18                    That was appealed vigorously to the Appellate

          19    Court, to the Texas Supreme Court, to the United States Supreme

          20    Court.

          21                    And so after they lost all of that, after they

          22    invoked the district court's power, asked them and lost; so now

          23    they have no title to D R Horton's land.

          24                    Now they're coming back, even though they don't

03:06PM   25    own our land, and now they're saying, "Well, wait.            We want
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 51 of 75
                                                                                        49




           1    another bite at this because this guy fought in the revolution

           2    and 200 years later we maybe got some quitclaims to some of his

           3    land and so even though we don't own any of D R Horton's land,

           4    we want this Court somehow to vacate a 75-year-old judgment

03:06PM    5    that's been recorded and been around for 75 years."

           6                    And so I'm not as eloquent or as concise as

           7    Mr. McConnell.     I think the concise answer is res judicata,

           8    because it has been -- all of this has been litigated as to the

           9    Collins' rights to my client's property; and really that's what

03:07PM   10    we're here for today.      So I apologize for retreading ground.

          11              THE COURT:    No, the problem is now they've added these

          12    heirs apparent for Sieberman.

          13              MR. DAWSON:    I don't think they're parties in this

          14    case.

03:07PM   15              THE COURT:    No.   But they're flouting them as a defect

          16    in your title, but that's jus tertii.         They can't say the poor

          17    grand-grand-grand-grand-grandchildren of Mr. Sieberman are

          18    being cheated.     That's not an assertion of title.

          19              MR. DAWSON:    You're exactly right, and I think that's

03:07PM   20    why the motion to dismiss is appropriate here.

          21                    Like I said, I apologize for retreading.          You

          22    know, it's very hard for me to come in and say nothing.

          23              THE COURT:    You were mostly quiet.      That's another

          24    thing they don't teach them in trial advocacy.           If you've made

03:08PM   25    a good point, shut up.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 52 of 75
                                                                                      50




           1              MR. DAWSON:    I will tell you, because my son is a

           2    third-year -- he's clerking for Donato.          You're exactly right.

           3    He gives these horrible trial ad stories and he comes in and

           4    says, "They object to everything."

03:08PM    5                    And I said, "Here is something you've got to

           6    learn.    In the real world, don't object if it's not hurting

           7    you; and if you're winning, shut up."

           8              THE COURT:    That's right.

           9              MR. DAWSON:    If you learn those two things, you will go

03:08PM   10    far.

          11              THE COURT:    And if you have won, the judge has ruled,

          12    leave.    Stick some cotton in your client's mouth and get him

          13    out the door because something said one way or the other can

          14    reopen the whole thing.

03:09PM   15                    All right.      The history is kind of interesting.

          16    Do you have a paper copy of the grant from Gonzalez?

          17              MS. COLLINS:    Oh.    Do you mean into Sieberman?

          18              THE COURT:    Yes.    That's the only one I know about.

          19              MS. COLLINS:    Yes.    Well, I didn't bring a copy; but I

03:09PM   20    have a link to it.      I can provide it to the Court.

          21              THE COURT:    No, it just --

          22              MS. COLLINS:    I do.

          23              THE COURT:    I'm a history nut.

          24              MS. COLLINS:    And the grant does have -- it's all the

03:09PM   25    history, all the light bark paper is microfilmed, and we have
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 53 of 75
                                                                                      51




           1    the actual certified copies.

           2              THE COURT:    If you had one, I was going to look at it

           3    just out of curiosity.

           4              MS. COLLINS:    If I may just add one thing, Your Honor,

03:09PM    5    just to close it out.

           6              THE COURT:    Don't whisper.

           7              MS. COLLINS:    Okay.   The Hodge survey was one league.

           8    The Sieberman survey was a third league.          In 1944 the Hodge

           9    owners went in and did not join the Sieberman owners and got an

03:10PM   10    additional 432 acres in that lawsuit that belonged to the

          11    Siebermans and we are only asking this Court today vacate the

          12    1944 judgment, because only this district court under

          13    Rule 60(b) can vacate it.

          14              THE COURT:    Well, that I can doesn't mean I should.

03:10PM   15              MS. COLLINS:    But there's not any discretion if the

          16    owners weren't joined, and the owners were not, undisputedly.

          17    They didn't even argue that.        The owners undisputedly -- the

          18    Sieberman owners were not joined, and they knew they existed.

          19              THE COURT:    The appeal of the '44 case says that the

03:10PM   20    joinder of other claimants can't be used by you to help your

          21    claim.

          22              MS. COLLINS:    Only the Hodge owners were a party to

          23    that suit, though.      They didn't even mention the word

          24    "Sieberman" in it.

03:10PM   25              THE COURT:    And that was the problem with the cases
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 54 of 75
                                                                                        52




           1    they discussed in the appeal was just that.          You don't have to

           2    go hunt up the relatives who moved back to St. Louis after they

           3    saw what Texas was really like.

           4              MS. COLLINS:    I will add one more thing that was --

03:11PM    5              THE COURT:    They saw the first governor they elected

           6    and said, "Well" --

           7              MS. COLLINS:    You had "jus" -- what was the name?         You

           8    had a Latin word for somebody --

           9              THE COURT:    Jus tertii.

          10              MS. COLLINS:    Okay.

          11              THE COURT:    Now, if you're around a Latin teacher,

          12    don't ask her how she'd pronounce it.         Don't use -- because a

          13    South Texas boy's Latin is --

          14              MS. COLLINS:    In that doctrine you were discussing that

03:11PM   15    you couldn't claim under someone else's -- if they lost, then

          16    you lose is what you were saying, I think, if I'm interpreting

          17    that correctly.

          18              THE COURT:    That's right.     You can't improve your

          19    standing by saying somebody else has standing.

03:11PM   20              MS. COLLINS:    Well, the Siebermans never had the

          21    opportunity.     They weren't joined and so they were --

          22              THE COURT:    They had -- he got his grant in 1837 -- or

          23    I'm sorry.    His survivors got his grant in 1837, '38, somewhere

          24    when they got around to doing the paperwork on all the heroes.

03:12PM   25    I don't know when any of these issues arose, but they have had
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 55 of 75
                                                                                            53




           1    the same access to the public land records and the same access

           2    to the Court records since 1837.

           3               MS. COLLINS:   Right.    And so did the Hodge owners.        And

           4    Barrow versus Hunton, which is an 18 -- you may be very

03:12PM    5    familiar with it, you've cited it in your opinion, it's an 1878

           6    case -- showed that there was a party that was not joined in

           7    the suit, if my understanding -- if I remember the case

           8    correctly.    And his predecessor in title was Barrow and he sued

           9    and they found in his case that he had the authority under the

03:12PM   10    independent action to bring the judgment -- to vacate the

          11    judgments.    This was a vacatur judgment suit.         But Barrow was

          12    not the original owner.       Another man was the owner, so he got

          13    to come in and step in his shoes because the original owner was

          14    not joined.

03:13PM   15               THE COURT:   You don't need the original owner if he's

          16    not still an owner.

          17               MS. COLLINS:   But the owner still is the owner.           The

          18    Sieberman owners, we have an abstract coming all the way

          19    forward.    They have always been the owner.        The Hodge owners

03:13PM   20    never even tried to sell the Sieberman land because they knew

          21    they had more than one league and it wasn't proper.            They only

          22    got a special warranty deed with no warranty at all in it.

          23               THE COURT:   No, it's a special warranty, not a

          24    no-warranty.

03:13PM   25               MS. COLLINS:   No, in their actual title work it said,
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 56 of 75
                                                                                          54




           1    "no warranty."     It was a no-warranty deed.

           2              THE COURT:    It's a special warranty.

           3              MS. COLLINS:    Without warranty of any kind, so it was

           4    like a quitclaim, but they didn't bring an abstract or title in

03:13PM    5    the other case because they couldn't win on a trespass to try

           6    title.    We had an abstract --

           7              THE COURT:    There's one on what they did have, though.

           8              MS. COLLINS:    But we're not asking that the state

           9    judgment be vacated.      We're asking that the 1944 judgment be

03:14PM   10    vacated because they didn't have joinder of the parties that

          11    own that extra 434 acres -- 432 acres of land, the Sieberman,

          12    which they recognize in their own plats today.           That's why they

          13    couldn't get it approved.

          14              THE COURT:    The Land Office on their map shows -- they

03:14PM   15    think Hodge probably goes down and takes the tract -- it's

          16    marked as questionable for them.

          17              MS. COLLINS:    Half of it was.     738 acres was.

          18              THE COURT:    So all I know is a slice off the bottom of

          19    the Hodge survey is marked with dashed lines instead of solid

03:14PM   20    lines to indicate "We're not sure about this."

          21                    But that's not a title document, ma'am.          That's

          22    an index thing.

          23              MS. COLLINS:    But we're asking the judge -- the Court

          24    today to vacate the --

03:15PM   25              THE COURT:    No, I'm not vacating the state court
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 57 of 75
                                                                                      55




           1    action.    I'm not vacating all four levels of the -- whatever

           2    the name of that first one was in '44.         The '44 case.

           3              MS. COLLINS:    Right.

           4              THE COURT:    People who made the claim had a claim.

03:15PM    5              MS. COLLINS:    On the Hodge.

           6              THE COURT:    Ma'am, Judge Kennerly looked at all of this

           7    stuff and it was much simpler then because less was built on

           8    all that stuff.     Montgomery County was only good for cutting

           9    down pine trees for a long time and then they discovered some

03:16PM   10    oil and they became nice people.

          11                    We just can't every 40 years re-litigate this, I

          12    don't think; but I'm going to go help the Courts of Appeals by

          13    writing a modest note called an opinion, I guess.

          14              MS. COLLINS:    If I might just offer one case law for

03:16PM   15    your opinion.

          16              THE COURT:    Pardon?

          17              MS. COLLINS:    There's just one piece -- there's a

          18    Supreme Court case that may be important to your opinion.

          19              THE COURT:    Speak up.

03:16PM   20              MS. COLLINS:    A Supreme Court case that may be

          21    important to your opinion.

          22              THE COURT:    Which Supreme Court?

          23              MS. COLLINS:    Of the United States.

          24              THE COURT:    Pardon?

03:16PM   25              MS. COLLINS:    The United States Supreme Court, U.S.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 58 of 75
                                                                                        56




           1    versus Throckmorton in 1878.

           2              THE COURT:    Well, I'm not familiar with it, but I like

           3    old stuff.

           4              MS. COLLINS:    It's a case that had to do with a land

03:17PM    5    patent, and the U.S. Supreme Court said in that case that only

           6    the General Land Office had the authority and had to be

           7    involved in the case as party to change the actual records of

           8    the land department of the state.

           9                    Here the General Land Office didn't have to

03:17PM   10    change anything because no one ever even brought them into it.

          11    The General Land Office records --

          12              THE COURT:    All right.    Ma'am, there was no federal

          13    land in Texas.

          14              MS. COLLINS:    No.   This is a federal case though.

03:17PM   15              THE COURT:    This is -- Texas public land was part of

          16    our deal.    We traded Denver and Santa Fe and a few other

          17    useless odds and ends for them paying off our national debt,

          18    but we kept our public lands.        It's in the treaty, ma'am.

          19              MS. COLLINS:    Right.    But the Land Office is the one in

03:17PM   20    this U.S. Supreme Court case that has to be involved when their

          21    patents are tampered with, according to --

          22              THE COURT:    There's not a federal patent here.

          23              MS. COLLINS:    No, no, state patent.      This was a state

          24    land patent.     This case said, "We're not touching a state land

03:18PM   25    patent unless the state Land Office has given you authority or
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 59 of 75
                                                                                       57




           1    was there to assert that our patent was wrong."

           2                    That never happened because had the 1944 parties

           3    brought the General Land Office into Sieberman, they would have

           4    shown that the Hodge was only one league and the Sieberman was

03:18PM    5    being usurped because the owners weren't there.           That's why

           6    they weren't brought in.

           7              THE COURT:    Mr. Dawson, are you that devious?

           8              MR. DAWSON:    That was -- I think even my dad, Judge --

           9    my father was just born.       I wasn't around.     So if we got in our

03:19PM   10    time capsule and went back in our time machine -- it's an

          11    apples-and-oranges.      If you take what she's telling you, every

          12    case involving land, you would have to involve the General Land

          13    Office.

          14                    We're not trying to change the patent.          We have a

03:19PM   15    judgment that says, "We own this land.         Here is the metes and

          16    bounds.    You've owned it almost" -- it'll be almost 80 years

          17    now.

          18              MS. COLLINS:    They claim the patent didn't exist.

          19              THE COURT:    Ma'am, I've never held a lawyer in

03:19PM   20    contempt, never even threatened it; but I may have shot one or

          21    two.   Stop interrupting people.

          22              MR. DAWSON:    The short answer, Judge, is no, we're not

          23    that devious.

          24              THE COURT:    Would you write that citation down.

03:19PM   25              MS. COLLINS:    I beg your pardon?
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 60 of 75
                                                                                         58




           1              THE COURT:    Would you write the citation for me,

           2    please.

           3              MS. COLLINS:    Yes.

           4              THE COURT:    Were you old enough to have practiced

03:20PM    5    before Ernest Coker?

           6              MR. MCCONNELL:     I did practice in front of Judge Coker

           7    and I was -- as you were coming in and they do the big thud on

           8    the door, it reminded me Jess Holliman was the judge of the 2nd

           9    Ninth there and he about gave me a heart attack one day.              I was

03:20PM   10    cross-examining a witness and I'm looking over here at the jury

          11    box with my back turned to him and noon comes and he dropped

          12    that gavel down and I jumped about 2 feet in the air.

          13              THE COURT:    He would also take calls from his wife.          He

          14    had that light bulb on his desk and it would start blinking and

03:21PM   15    he would just growl and bark at her.

          16                    But I never won a trial before Judge Coker, and I

          17    never lost the appeal in Beaumont.         My associates would say,

          18    "Oh, this is terrible."

          19                    I said, "No, it's not.       You try something before

03:21PM   20    Pete Salino and some of the people back in those days, they're

          21    sensible and you can just sort of casually go about it and stay

          22    in the rules and all; but you get before some judges and you

          23    follow each step.      You have you a printed form of the

          24    business -- of the business records.         You can't just ask a

03:22PM   25    normal question.     You've got to ask each question so it's a
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 61 of 75
                                                                                       59




           1    good refresher in the rules and the core.          It's not a lot of

           2    fun, but you need refreshing occasionally.

           3                    And then I sued the county once and the county

           4    judge was Lynn Coker and the judge -- I didn't win that one.

03:22PM    5              MR. MCCONNELL:     It's funny, Your Honor, because that

           6    has changed so much now, because, you know, you feel from there

           7    to Beaumont and now the Beaumont Court of Appeals, which used

           8    to be all Democrats is now all Republican lawyers from

           9    The Woodlands because that district is now ruled by

03:22PM   10    The Woodlands.

          11              THE COURT:    And they had some good judges.

          12              MR. MCCONNELL:     They had some good judges.

          13              THE COURT:    A congressman's -- the son of a prominent

          14    Texas -- I'm drawing a blank on what either one of their names

03:23PM   15    was, but it was like something the third.

          16              MR. DAWSON:    Furgeson?    Lynn Walker?

          17              MR. MCCONNELL:     Not Dewey Gonsoulin?

          18              THE COURT:    Actually if you said it, I'm not sure I

          19    could remember.     It's mercifully been a long time.         There was a

03:23PM   20    powerful lawyer there.       I cannot think of the name.

          21                    Lester Goodson was my wife's step-grandfather and

          22    so we went up there once in a while.         I never met him, but his

          23    widow survived him by a number of years.

          24                    I went to Camp Strake.       The Boy Scouts had better

03:24PM   25    water moccasins than any other Boy Scout camp in America.
           Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 62 of 75
                                                                                      60




           1              MR. MCCONNELL:     That's now a subdivision.

           2              MR. DAWSON:    That was a great camp.      I went there.

           3              MR. MCCONNELL:     Larry Johnson did that.      He bought

           4    that.

03:24PM    5              THE COURT:    At the time I still thought it was cool.

           6    You know, I was away from home and the fact that you had to

           7    have a flashlight to go to the latrine because there would be a

           8    snake or something in there.        It had its challenges.

           9                    All right.    Thank you.     I'll get to this as soon

03:24PM   10    as humanly possible.

          11              MR. MCCONNELL:     Thank you, Your Honor.

          12                      (The proceedings were adjourned.)

          13                                      * * * *

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25
 Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 63 of 75
                                                                            61




 1                             REPORTER'S CERTIFICATE

 2                    I, Lanie M. Smith, CSR, RMR, CRR, Official
      Court Reporter, United States District Court, Southern District
 3    of Texas, do hereby certify that the foregoing is a true and
      correct transcript, to the best of my ability and
 4    understanding, from the record of the proceedings in the
      above-entitled and numbered matter.
 5

 6                                             /s/ Lanie M. Smith_______
                                            Official Court Reporter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 64 of 75
                                                                                                                             62


                      '                      2nd [1] - 58:8                          abstract [9] - 20:18, 20:20, 24:9,
                                                                                    24:13, 25:1, 25:19, 53:18, 54:4, 54:6
 '35 [1] - 35:7                                                  3                   abutted [1] - 21:15
 '38 [1] - 52:23                                                                     academic [1] - 41:12
 '41 [2] - 38:12, 47:19                      3 [2] - 1:7, 43:1                       accepted [1] - 27:1
 '44 [12] - 3:19, 3:25, 9:10, 12:23, 37:6,   3,000 [1] - 31:10                       access [2] - 53:1
37:7, 37:13, 38:13, 39:10, 51:19, 55:2                                               accomplish [1] - 41:13
 '47 [3] - 13:5, 38:13, 43:24                                    4                   according [4] - 5:15, 18:21, 40:6,
 '48 [1] - 4:1                                                                      56:21
                                             40 [3] - 8:24, 55:11                    accurate [1] - 14:21
                                             40-acre [1] - 8:20
                     /                       42 [1] - 6:16
                                                                                     acknowledge [1] - 13:24
                                                                                     acquire [1] - 13:22
 /s [1] - 61:6                               432 [4] - 11:10, 33:25, 51:10, 54:11    acquired [3] - 22:10, 22:11, 25:10
                                             432-acre [1] - 11:11                    acre [1] - 11:13
                     1                       434 [1] - 54:11                         acreage [1] - 11:12
                                             45 [1] - 4:17                           acres [19] - 5:24, 6:3, 6:16, 8:21, 8:23,
 1 [1] - 42:23                               4:20-CV-01897 [1] - 1:4                8:24, 9:6, 9:7, 9:8, 11:10, 31:10, 33:25,
 11054 [1] - 1:15                                                                   41:18, 48:2, 51:10, 54:11, 54:17
 1177 [1] - 1:19                                                 5                   action [9] - 4:11, 16:10, 17:13, 18:12,
 12 [1] - 17:9                                                                      23:9, 23:11, 40:23, 53:10, 55:1
 12-year [1] - 16:22                         5 [2] - 44:22
                                                                                     actions [1] - 16:5
 1200-and-some-odd [1] - 5:24                50 [1] - 44:21
                                                                                     actual [10] - 11:2, 11:5, 25:18, 35:1,
 1209 [2] - 9:6, 9:7                         515 [1] - 2:3
                                                                                    35:3, 35:14, 36:4, 51:1, 53:25, 56:7
 13 [1] - 44:18                                                                      ad [1] - 50:3
 14 [1] - 44:18                                                  6                   add [3] - 41:14, 51:4, 52:4
 1700 [1] - 1:20                                                                     added [2] - 32:18, 49:11
 18 [1] - 53:4                               6 [2] - 29:9, 44:22
                                                                                     additional [2] - 11:11, 51:10
 180 [1] - 31:15                             60 [4] - 19:20, 27:19, 28:7, 28:9
                                                                                     address [1] - 18:18
 1836 [2] - 24:14, 35:7                      60(b [4] - 18:1, 18:9, 18:10, 51:13
                                                                                     adherence [1] - 16:6
 1837 [3] - 52:22, 52:23, 53:2               600 [1] - 1:23
                                                                                     adjoining [1] - 47:24
 1857 [1] - 32:9                                                                     adjourned [1] - 60:12
 1858 [1] - 32:8                                                 7                   adjudicated [6] - 9:1, 9:3, 9:20, 10:11,
 1878 [3] - 32:9, 53:5, 56:1                                                        12:1, 41:7
                                             7 [4] - 6:4, 44:22, 46:9, 46:11
 19 [1] - 25:8                                                                       adjust [1] - 12:10
                                             738 [1] - 54:17
 1940-something [1] - 33:3                                                           adjusted [1] - 19:5
                                             743 [1] - 8:21
 1941 [3] - 29:9, 29:16, 47:22                                                       admit [1] - 45:10
                                             75 [1] - 49:5
 1942 [1] - 35:25                                                                    admitted [1] - 45:7
                                             75-year-old [1] - 49:4
 1944 [36] - 3:7, 3:21, 4:8, 5:6, 5:13,                                              adverse [4] - 23:5, 27:9, 27:11, 48:15
                                             750 [2] - 6:2, 6:3
9:1, 9:4, 10:23, 11:8, 11:12, 11:23,                                                 adversely [4] - 7:14, 7:23, 12:2, 48:2
                                             750-acre [3] - 6:7, 6:11, 10:1
18:16, 18:25, 20:23, 20:25, 26:22, 27:1,                                             advocacy [1] - 49:24
                                             750.7 [1] - 41:18
27:19, 27:21, 27:24, 29:1, 29:2, 30:4,                                               affidavits [1] - 25:3
                                             770 [1] - 1:22
30:20, 32:12, 38:16, 38:18, 38:20,                                                   affirmed [2] - 38:13, 43:9
                                             77002 [1] - 2:4
39:15, 39:20, 43:5, 47:19, 51:8, 51:12,                                              afraid [2] - 31:4
54:9, 57:2                                   77027 [1] - 1:20
                                             77056 [1] - 1:23                        ago [3] - 13:6, 17:18, 33:12
 1947 [3] - 42:13, 43:6, 43:22                                                       agree [2] - 43:17
 1978 [1] - 16:8                             77384 [1] - 1:15
                                             783 [1] - 40:25                         agreement [5] - 16:18, 16:20, 16:22,
                                             7th [3] - 29:10, 29:13, 29:16          16:24, 17:2
                     2                                                               air [3] - 5:2, 20:13, 58:12
                                                                                     air-conditioning [2] - 5:2, 20:13
 2 [3] - 3:14, 42:24, 58:12                                      8                   almost [2] - 57:16
 20 [1] - 3:14
                                             80 [1] - 57:16                          amazed [1] - 31:8
 20-year [1] - 44:11
                                             8004 [1] - 2:3                          amended [2] - 23:23, 44:20
 200 [1] - 49:2
                                             8th [1] - 29:18                         America [1] - 59:25
 2015 [7] - 12:16, 22:14, 22:25, 23:22,
                                                                                     amount [1] - 11:11
37:4, 47:23, 48:3
                                                                 A                   ample [1] - 43:18
 2016 [4] - 12:15, 12:16, 23:1, 23:23
                                                                                     angle [1] - 46:2
 2021 [1] - 1:7
                                             ability [1] - 61:3                      answer [4] - 15:20, 35:5, 49:7, 57:22
 25-degree [1] - 46:1
                                             able [3] - 22:7, 31:17, 43:21           anyway [1] - 23:20
 284th [1] - 19:8
                                             above-entitled [1] - 61:4               apologize [3] - 26:8, 49:10, 49:21
 2:00 [1] - 20:3
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 65 of 75
                                                                                                                                 63


 apparent [1] - 49:12                         become [1] - 20:23                                            C
 appeal [8] - 3:23, 9:16, 37:19, 38:13,       BEFORE [1] - 1:10
43:4, 51:19, 52:1, 58:17                      beg [1] - 57:25                            Camp [1] - 59:24
 appealed [6] - 9:15, 12:18, 12:20,           Beggerly [4] - 16:3, 16:8, 16:14, 16:16    camp [2] - 59:25, 60:2
37:18, 43:8, 48:18                            beginning [1] - 24:14                      cannot [1] - 59:20
 Appeals [2] - 55:12, 59:7                    belong [1] - 8:19                          capsule [1] - 57:10
 appeals [1] - 41:10                          belonged [1] - 51:10                       care [6] - 10:2, 14:12, 15:2, 31:5,
 appearance [1] - 20:2                        Ben [1] - 12:24                           35:19, 41:25
 APPEARANCES [1] - 1:13                       BEN [1] - 1:17                             CARL [1] - 1:21
 appellate [3] - 19:9, 34:2, 43:8             bench [1] - 14:3                           case [69] - 4:12, 7:2, 7:3, 8:10, 9:4,
 Appellate [1] - 48:18                        benchmarks [1] - 14:7                     9:11, 9:12, 9:15, 9:20, 9:22, 15:14,
 apples [1] - 57:11                           beneath [1] - 39:3                        16:3, 16:13, 16:16, 17:3, 17:17, 17:18,
 apples-and-oranges [1] - 57:11               best [1] - 61:3                           17:19, 24:24, 26:13, 26:14, 26:24,
 appoint [1] - 38:11                          better [5] - 12:9, 25:2, 27:22, 28:22,    26:25, 27:17, 27:18, 27:19, 27:21,
 appointed [1] - 38:10                       59:24                                      27:22, 29:9, 30:4, 30:20, 31:2, 31:10,
 approach [2] - 3:11, 46:20                   bias [1] - 24:11                          31:11, 37:6, 37:7, 37:9, 37:13, 37:16,
 appropriate [1] - 49:20                      bibles [1] - 25:4                         38:12, 39:13, 41:10, 41:11, 42:23, 43:4,
 approved [2] - 46:18, 54:13                  big [9] - 5:6, 5:20, 6:19, 6:20, 6:21,    43:8, 43:9, 43:10, 43:11, 49:14, 51:19,
 Archibald [2] - 39:4, 39:22                 6:22, 13:17, 22:18, 58:7                   53:6, 53:7, 53:9, 54:5, 55:2, 55:14,
 Archives [1] - 14:1                          bill [1] - 44:14                          55:18, 55:20, 56:4, 56:5, 56:7, 56:14,
 area [2] - 8:17, 30:19                       bit [1] - 4:19                            56:20, 56:24, 57:12
 argue [3] - 17:3, 24:24, 51:17               bite [1] - 49:1                            cases [3] - 18:15, 38:10, 51:25
 arguing [1] - 11:7                           black [4] - 5:10, 5:11, 5:12               cast [1] - 48:5
 arguments [2] - 44:5, 48:10                  blank [1] - 59:14                          casually [1] - 58:21
 arose [1] - 52:25                            blinking [1] - 58:14                       center [1] - 19:25
 ashamed [1] - 31:5                           block [1] - 21:16                          CERTIFICATE [1] - 61:1
 assert [1] - 57:1                            books [1] - 21:23                          certified [2] - 6:12, 51:1
 assertion [1] - 49:18                        born [3] - 13:6, 13:7, 57:9                certify [1] - 61:3
 associates [1] - 58:17                       bothered [1] - 44:8                        certiorari [1] - 9:19
 assume [1] - 3:3                             bottom [2] - 39:2, 54:18                   cetera [1] - 48:15
 Astros [1] - 23:18                           bought [10] - 5:8, 5:14, 10:2, 14:14,      chain [5] - 21:2, 22:10, 22:12, 23:12,
 attack [2] - 43:22, 58:9                    20:25, 33:18, 38:17, 44:11, 47:21, 60:3    25:2
 attention [1] - 15:12                        boundaries [3] - 44:6, 47:20, 47:22        challenges [1] - 60:8
 attorney [1] - 24:10                         boundary [4] - 6:10, 11:2, 34:17, 38:19    chance [1] - 43:18
 authenticity [1] - 29:6                      bounds [18] - 4:3, 4:8, 30:11, 30:16,      change [3] - 56:7, 56:10, 57:14
 authority [6] - 26:23, 27:1, 27:23, 53:9,   30:18, 30:25, 31:1, 31:8, 31:13, 38:1,      changed [1] - 59:6
56:6, 56:25                                  38:2, 38:6, 39:15, 42:25, 47:20, 47:22,     cheated [1] - 49:18
 automatic [1] - 44:9                        48:13, 57:16                                childhood [1] - 21:23
 awarded [1] - 24:5                           box [1] - 58:11                            Circuit [5] - 3:22, 13:5, 37:18, 42:11,
 aware [1] - 38:1                             Boy [2] - 59:24, 59:25                    42:12
                                              boy's [1] - 52:13                          citation [2] - 57:24, 58:1
                                                                                         cited [1] - 53:5
                    B                         Boyles [1] - 30:2
                                              branch [1] - 21:18                         citizenship [1] - 37:15
 backfilling [1] - 23:8                       bridge [1] - 46:8                          city [3] - 19:25, 39:13, 44:17
 bad [3] - 28:5, 34:4, 47:7                   brief [1] - 15:12                          claim [26] - 6:6, 6:23, 6:25, 10:5, 10:8,
 bad-mouth [1] - 34:4                         briefly [1] - 47:17                       19:11, 23:5, 23:15, 24:7, 27:11, 27:25,
 Bankers [1] - 18:14                          bring [8] - 12:11, 15:12, 24:25, 32:14,   28:18, 28:19, 28:23, 29:1, 40:5, 41:7,
 Baring [2] - 4:14, 47:10                    45:3, 50:19, 53:10, 54:4                   42:6, 45:11, 45:16, 51:21, 52:15, 55:4,
 BARING [2] - 1:17, 47:12                     bringing [1] - 11:24                      57:18
 bark [2] - 50:25, 58:15                      brought [21] - 9:1, 9:13, 11:24, 13:19,    claimants [2] - 43:15, 51:20
 barred [1] - 43:10                          14:5, 14:6, 14:23, 14:24, 15:2, 16:11,      claimed [3] - 8:6, 31:18, 47:25
 Barrow [3] - 53:4, 53:8, 53:11              17:6, 17:14, 17:24, 20:24, 26:14, 36:2,     claiming [13] - 6:11, 8:6, 9:13, 10:12,
 base [1] - 28:18                            40:23, 56:10, 57:3, 57:6                   11:3, 12:17, 23:2, 23:13, 35:25, 36:8,
 based [3] - 26:21, 27:2, 37:15               building [1] - 21:18                      39:8, 39:9, 42:7
 basis [4] - 18:22, 27:24, 28:11, 28:25       built [3] - 44:17, 45:19, 55:7             claims [1] - 28:12
 battle [1] - 42:8                            bulb [1] - 58:14                           clarify [1] - 13:15
 Battle [2] - 24:4, 25:7                      bunch [2] - 7:4, 37:21                     clear [1] - 4:18
 Beaumont [3] - 58:17, 59:7                   business [2] - 58:24                       clearly [1] - 38:20
 became [2] - 19:3, 55:10                     buy [1] - 33:19                            CLERK [1] - 20:8
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 66 of 75
                                                                                                                                 64


 clerking [1] - 50:2                         confirm [1] - 14:7                        29:3, 29:8, 29:12, 29:15, 29:17, 29:24,
 client [3] - 11:14, 45:21, 47:21            conflict [2] - 34:10, 35:3                30:8, 30:10, 30:14, 30:16, 30:23, 31:3,
 client's [3] - 42:19, 49:9, 50:12           congressman's [1] - 59:13                 31:20, 31:22, 31:25, 32:3, 32:11, 32:15,
 clients [1] - 22:15                         conjunction [1] - 40:9                    32:25, 33:4, 33:7, 33:13, 33:18, 33:21,
 clock [1] - 3:13                            Conroe [3] - 1:15, 21:4, 32:25            34:3, 34:6, 34:11, 34:13, 34:16, 34:23,
 close [2] - 8:18, 51:5                      constructive [1] - 38:21                  35:4, 35:10, 35:19, 36:3, 36:10, 36:14,
 closer [2] - 7:24                           contempt [1] - 57:20                      36:18, 36:24, 37:2, 37:5, 37:11, 37:20,
 cloud [2] - 46:13, 48:5                     contended [1] - 23:3                      37:24, 38:4, 38:24, 39:7, 39:13, 39:21,
 coastal [1] - 31:14                         contest [4] - 11:14, 16:23, 18:24, 19:2   40:2, 40:5, 40:8, 40:15, 41:1, 41:16,
 Cochran [2] - 37:9, 37:13                   contested [2] - 19:1, 19:4                41:19, 41:23, 42:1, 42:9, 42:13, 42:17,
 Coker [4] - 58:5, 58:6, 58:16, 59:4         continuation [2] - 17:25, 27:18           42:19, 43:14, 43:21, 43:25, 44:4, 45:5,
 collateral [1] - 43:22                      continues [1] - 39:25                     45:9, 45:12, 45:18, 45:25, 46:9, 46:14,
 collection [1] - 36:11                      contribute [1] - 47:11                    46:22, 47:2, 47:4, 47:7, 47:14, 47:16,
                                                                                       49:11, 49:15, 49:23, 50:8, 50:11, 50:18,
 Collins [21] - 6:6, 6:11, 9:13, 10:11,      controls [1] - 38:2
                                                                                       50:21, 50:23, 51:2, 51:6, 51:14, 51:19,
19:10, 22:9, 22:21, 22:24, 23:12, 24:4,      conveyed [2] - 38:14, 38:15
                                                                                       51:25, 52:5, 52:9, 52:11, 52:18, 52:22,
25:10, 25:12, 25:13, 26:24, 27:22,           cooked [1] - 48:3
                                                                                       53:15, 53:23, 54:2, 54:7, 54:14, 54:18,
38:17, 39:8, 39:9, 47:24, 48:7, 48:14        cool [1] - 60:5
                                                                                       54:25, 55:4, 55:6, 55:16, 55:19, 55:22,
 COLLINS [171] - 1:4, 1:14, 6:12, 6:25,      copied [1] - 5:11
                                                                                       55:24, 56:2, 56:12, 56:15, 56:22, 57:7,
7:13, 7:17, 8:8, 8:13, 8:16, 8:24, 10:19,    copies [1] - 51:1
                                                                                       57:19, 57:24, 58:1, 58:4, 58:13, 59:11,
11:16, 11:20, 12:4, 13:12, 13:15, 13:19,     copy [4] - 6:12, 47:7, 50:16, 50:19
                                                                                       59:13, 59:18, 60:5
15:4, 15:9, 15:11, 15:16, 15:19, 15:22,      core [1] - 59:1
                                                                                        court [52] - 3:7, 3:20, 4:11, 6:2, 7:19,
15:24, 16:3, 16:10, 16:14, 16:16, 17:20,     corner [4] - 5:16, 6:16, 41:20, 42:2
                                                                                       7:21, 8:1, 8:2, 8:11, 9:3, 9:11, 9:12,
18:3, 18:7, 18:9, 18:21, 18:25, 19:4,        correct [6] - 29:19, 34:2, 39:5, 42:20,
                                                                                       10:10, 11:25, 12:5, 12:12, 16:4, 16:11,
19:8, 19:15, 19:18, 24:9, 24:18, 24:22,     42:22, 61:3
                                                                                       17:6, 17:7, 17:24, 18:5, 18:11, 18:12,
25:8, 25:15, 25:17, 25:19, 25:21, 26:1,      correctly [2] - 52:17, 53:8               18:17, 19:1, 19:7, 19:19, 26:17, 26:20,
26:5, 26:7, 26:12, 26:16, 26:20, 27:11,      correctness [1] - 29:7                    26:22, 26:23, 27:6, 27:20, 27:23, 28:9,
27:13, 27:14, 27:16, 28:3, 28:6, 28:11,      cost [1] - 22:3                           29:22, 37:9, 37:14, 37:15, 38:23, 40:23,
28:16, 28:20, 28:23, 28:25, 29:4, 29:9,      cotton [1] - 50:12                        43:7, 43:19, 46:4, 46:5, 46:7, 47:20,
29:13, 29:16, 29:19, 30:1, 30:3, 30:6,       counterclaim [3] - 12:12, 12:16, 23:1     51:12, 54:25
30:7, 30:9, 30:11, 30:15, 30:18, 31:2,
                                             counteroffer [1] - 22:5                    Court's [2] - 15:12, 48:5
31:19, 31:21, 31:23, 31:24, 32:1, 32:5,
                                             County [6] - 7:6, 21:12, 21:17, 48:4,      court's [2] - 3:17, 48:22
32:9, 32:13, 32:16, 32:18, 33:2, 33:6,
                                            48:9, 55:8                                  Courts [1] - 55:12
33:8, 33:9, 33:10, 33:11, 33:15, 33:20,
                                             county [3] - 45:14, 59:3                   covered [6] - 7:1, 9:23, 9:24, 11:2,
33:22, 34:5, 34:7, 34:8, 34:9, 34:10,
                                             couple [1] - 26:5                         33:24, 47:13
34:15, 34:19, 34:20, 34:22, 34:25, 35:8,
                                             course [3] - 29:10, 37:5, 46:3             covers [1] - 33:25
35:11, 35:14, 35:17, 35:18, 35:23, 36:4,
                                             Court [53] - 2:1, 2:1, 2:2, 3:17, 3:21,    create [3] - 24:13, 25:19, 31:1
36:6, 36:7, 36:12, 36:13, 36:16, 36:19,
                                            5:5, 8:1, 8:4, 9:16, 9:17, 9:18, 9:19,      created [2] - 14:18, 24:12
36:20, 36:21, 36:22, 39:17, 40:7, 41:14,
                                            10:25, 17:14, 18:16, 19:20, 20:9, 24:11,    Creek [1] - 39:1
43:12, 44:2, 45:3, 45:6, 45:10, 45:13,
                                            28:7, 30:12, 36:17, 38:1, 38:2, 41:4,       creek [1] - 39:18
45:14, 45:16, 46:20, 46:23, 47:3, 47:6,
                                            43:1, 43:9, 43:16, 43:18, 46:5, 48:8,       crew [1] - 22:16
50:17, 50:19, 50:22, 50:24, 51:4, 51:7,
                                            48:10, 48:13, 48:16, 48:19, 48:20, 49:4,    cross [1] - 58:10
51:15, 51:22, 52:4, 52:7, 52:10, 52:14,
                                            50:20, 51:11, 53:2, 54:23, 55:18, 55:20,
52:20, 53:3, 53:17, 53:25, 54:3, 54:8,                                                  cross-examining [1] - 58:10
                                            55:22, 55:25, 56:5, 56:20, 59:7, 61:2,
54:17, 54:23, 55:3, 55:5, 55:14, 55:17,                                                 crowd [1] - 20:6
                                            61:6
55:20, 55:23, 55:25, 56:4, 56:14, 56:19,                                                CRR [2] - 2:1, 61:2
                                             COURT [221] - 1:1, 3:2, 3:6, 3:9, 3:12,
56:23, 57:18, 57:25, 58:3                                                               crux [1] - 47:19
                                            3:18, 3:20, 3:24, 4:6, 4:13, 4:24, 5:9,
 Collins' [2] - 48:6, 49:9                                                              CSR [2] - 2:1, 61:2
                                            5:15, 5:22, 6:1, 6:4, 6:8, 6:15, 6:20,
 coming [5] - 16:24, 46:2, 48:24, 53:18,                                                cumulative [1] - 31:16
                                            6:23, 7:4, 7:15, 8:5, 8:12, 8:14, 8:23,
58:7                                                                                    curiosity [1] - 51:3
                                            9:23, 10:5, 10:13, 10:16, 11:14, 11:17,
 commissioner [1] - 45:15                                                               current [1] - 25:4
                                            12:7, 12:9, 12:14, 12:18, 12:23, 13:2,
 common [2] - 41:1, 41:2                                                                cutting [1] - 55:8
                                            13:7, 13:14, 13:17, 15:2, 15:6, 15:10,
 company [1] - 44:25
                                            15:15, 15:17, 15:20, 15:23, 15:25, 16:9,
 Company [2] - 37:10, 37:13
                                            16:12, 16:15, 17:19, 18:2, 18:4, 18:8,                         D
 competent [1] - 19:19                      18:19, 18:23, 19:2, 19:7, 19:14, 19:16,
 complicated [2] - 15:10, 27:15                                                         dad [1] - 57:8
                                            19:21, 19:25, 20:5, 20:10, 20:13, 20:16,
 computer [2] - 1:25, 31:12                                                             dashed [1] - 54:19
                                            20:22, 21:1, 21:5, 21:7, 21:11, 22:13,
 concise [2] - 49:6, 49:7                                                               date [2] - 12:14, 24:15
                                            23:7, 23:12, 23:25, 24:17, 24:20, 25:6,
 conclusion [1] - 35:5                                                                  David [3] - 10:6, 10:9, 11:18
                                            25:14, 25:16, 25:22, 26:2, 26:6, 26:9,
 condemn [1] - 44:18                        26:15, 26:18, 27:9, 27:12, 27:15, 28:2,     DAWSON [13] - 1:21, 4:17, 4:21,
 conditioning [2] - 5:2, 20:13              28:4, 28:10, 28:15, 28:17, 28:21, 28:24,   19:24, 47:17, 49:13, 49:19, 50:1, 50:9,
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 67 of 75
                                                                                                                                   65


57:8, 57:22, 59:16, 60:2                      DISTRICT [3] - 1:1, 1:1, 1:10                equivalent [1] - 27:19
 Dawson [5] - 1:22, 4:16, 19:22, 47:16,       diversity [1] - 37:15                        era [1] - 4:3
57:7                                          DIVISION [1] - 1:2                           Ernest [1] - 58:5
 days [1] - 58:20                             division [1] - 38:11                         error [3] - 17:23, 31:16, 40:8
 dead [1] - 45:9                              doctor [1] - 30:23                           essentially [3] - 7:8, 10:5, 27:18
 deal [1] - 56:16                             doctrine [1] - 52:14                         estoppel [1] - 43:1
 debatable [1] - 28:24                        document [1] - 54:21                         et [2] - 40:25, 48:15
 debate [2] - 29:6                            dog [5] - 10:3, 41:22, 41:24, 42:1, 42:3     Evans [1] - 25:11
 debt [1] - 56:17                             dogs [1] - 41:25                             eventually [2] - 22:21, 25:10
 December [4] - 29:9, 29:10, 29:13,           domesticity [1] - 25:23                      evidence [2] - 26:21, 46:4
29:16                                         Donato [1] - 50:2                            evidentiary [1] - 46:6
 decided [2] - 37:16, 42:23                   done [6] - 3:25, 24:8, 32:7, 35:2, 38:12     exactly [4] - 32:13, 48:9, 49:19, 50:2
 decisions [1] - 38:2                         doomed [1] - 44:1                            examining [1] - 58:10
 decisis [1] - 42:24                          door [2] - 50:13, 58:8                       exception [2] - 16:7, 17:13
 deed [7] - 14:17, 14:18, 14:19, 23:4,        dory [1] - 13:8                              exceptions [1] - 18:8
43:1, 53:22, 54:1                             down [13] - 14:20, 19:21, 21:1, 26:8,        exercise [1] - 41:12
 deeds [1] - 23:21                           36:24, 38:25, 39:12, 39:24, 46:24,            exhausted [1] - 41:10
 deemed [2] - 8:2, 39:10                     54:15, 55:9, 57:24, 58:12                     exist [4] - 8:2, 45:16, 45:17, 57:18
 defect [1] - 49:15                           Dr [10] - 9:13, 10:11, 22:9, 22:21,          existed [4] - 14:10, 17:10, 32:11, 51:18
 defective [1] - 28:18                       22:23, 23:12, 38:17, 39:8, 39:9, 47:24        existence [2] - 45:7, 45:10
 defendant [1] - 15:21                        DR [62] - 25:17, 25:21, 26:1, 26:5,          exists [1] - 35:2
 DEFENDANT [1] - 1:17                        26:7, 26:12, 26:16, 26:20, 27:11, 27:14,      explain [1] - 26:18
 DeLange [1] - 1:18                          27:16, 28:3, 28:6, 28:11, 28:16, 28:20,       expressly [1] - 19:16
 delineate [1] - 31:8                        28:23, 28:25, 29:4, 29:9, 29:13, 29:16,       extinguishing [1] - 11:5
 Democrats [1] - 59:8                        29:19, 30:1, 30:6, 30:9, 30:11, 30:15,        extra [3] - 4:14, 32:18, 54:11
 denied [3] - 9:17, 9:19, 19:17              30:18, 31:2, 31:19, 31:21, 31:24, 32:1,       eyes [1] - 45:20
 Denver [1] - 56:16                          32:5, 32:13, 32:18, 33:2, 33:6, 33:8,
 department [1] - 56:8                       33:10, 33:15, 34:7, 34:9, 34:20, 34:25,
                                             35:8, 35:11, 35:17, 36:6, 36:13, 36:20,
                                                                                                               F
 departure [1] - 16:6
 derivative [1] - 32:5                       36:22, 45:3, 45:6, 45:10, 45:13, 45:16,       face [2] - 27:1, 27:3
 describe [1] - 38:6                         46:20, 46:23, 47:3, 47:6                      fact [3] - 28:4, 38:17, 60:6
 described [3] - 14:18, 14:19, 37:25          drawing [1] - 59:14                          facts [3] - 16:9, 16:13, 16:14
 describing [1] - 46:23                       dropped [1] - 58:11                          failed [1] - 43:19
 desk [1] - 58:14                             Dugat [2] - 8:7, 8:16                        failure [1] - 44:1
 detail [2] - 30:3, 30:4                                                                   familiar [3] - 47:9, 53:5, 56:2
 determine [1] - 17:9                                            E                         family [5] - 21:3, 21:4, 21:9, 23:19,
 determined [2] - 8:19, 11:23                                                             23:20
                                              early [2] - 21:23, 23:23                     far [1] - 50:10
 determining [1] - 37:22
                                              easements [1] - 38:15                        farm [1] - 5:1
 developed [2] - 46:10, 46:12
                                              east [8] - 7:11, 7:24, 8:17, 39:19, 42:4,    faster [1] - 4:22
 developing [1] - 47:23
                                             44:23, 45:25, 46:1                            father [3] - 25:9, 32:2, 57:9
 devious [2] - 57:7, 57:23
                                              eastern [1] - 42:4                           faults [1] - 44:7
 Dewey [1] - 59:17
                                              easy [1] - 44:23                             favor [3] - 10:11, 17:10, 27:2
 diagonal [2] - 42:1, 46:24
                                              eat [1] - 3:15                               Fe [1] - 56:16
 different [1] - 35:24
                                              effect [1] - 11:4                            FEBRUARY [1] - 1:7
 difficult [2] - 29:4, 29:5
                                              either [3] - 27:12, 35:15, 59:14             federal [9] - 7:2, 7:21, 12:23, 18:5,
 digress [1] - 28:6
                                              elected [1] - 52:5                          29:22, 37:15, 56:12, 56:14, 56:22
 discovered [2] - 14:16, 55:9
                                              electric [1] - 4:4                           Federal [1] - 14:1
 discovery [3] - 17:4, 17:12, 36:7
                                              electronic [1] - 31:16                       feet [4] - 6:10, 31:15, 44:18, 58:12
 discretion [1] - 51:15
                                              eloquent [1] - 49:6                          fence [1] - 22:21
 discussed [1] - 52:1
                                              encompasses [1] - 40:3                       few [4] - 8:17, 13:15, 15:11, 56:16
 discussing [1] - 52:14
                                              end [5] - 23:22, 35:5, 41:9, 43:7, 46:1      fiat [1] - 8:8
 dismiss [1] - 49:20
                                              ends [4] - 42:1, 42:3, 56:17                 fiber [1] - 4:21
 dismissed [1] - 9:22
                                              enlarged [1] - 10:23                         Fifth [4] - 3:22, 37:18, 42:11, 42:12
 dismissing [1] - 43:11
                                              entered [7] - 16:18, 16:19, 17:2, 17:15,     fight [5] - 10:4, 36:1, 36:2, 36:9, 41:22
 dispute [4] - 4:10, 28:14, 29:21, 36:21
                                             18:13, 29:10, 37:16                           figure [1] - 5:1
 disregard [1] - 38:7
                                              entire [10] - 7:1, 7:20, 8:3, 9:5, 14:2,     file [1] - 19:7
 District [4] - 2:2, 2:2, 61:2
                                             14:19, 27:2, 28:25, 29:21, 30:5
 district [5] - 17:6, 18:12, 48:22, 51:12,                                                 filed [15] - 12:15, 12:16, 14:24, 18:10,
                                              entitled [1] - 61:4                         18:12, 19:8, 22:23, 23:1, 27:17, 27:19,
59:9
                                              equitable [2] - 38:11, 48:5
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 68 of 75
                                                                                                                                  66


29:9, 29:13, 29:16, 37:14, 45:14                government [1] - 17:1                     11:15, 30:20, 35:15, 37:24, 38:5, 38:7,
 final [6] - 12:2, 12:22, 41:5, 41:9, 43:6,     governor [1] - 52:5                       39:4, 39:11, 39:22, 39:23, 40:8, 42:20,
43:19                                           grades [1] - 12:10                        44:2, 51:7, 51:8, 51:22, 53:3, 53:19,
 fine [5] - 13:9, 18:23, 20:4, 25:22,           grand [4] - 49:17                         54:15, 54:19, 55:5, 57:4
41:12                                           grand-grand-grand-grand-                   Hodges [3] - 11:15, 35:19, 38:25
 first [12] - 5:17, 19:3, 22:20, 23:5, 37:8,   grandchildren [1] - 49:17                   Holliman [1] - 58:8
42:1, 43:23, 45:18, 47:25, 48:1, 52:5,          grandchildren [1] - 49:17                  home [1] - 60:6
55:2                                            grandfather [1] - 59:21                    Honor [42] - 3:5, 3:8, 3:11, 3:16, 3:19,
 five [1] - 31:13                               grant [4] - 50:16, 50:24, 52:22, 52:23    4:7, 4:20, 5:5, 5:11, 6:12, 8:25, 10:15,
 flashlight [1] - 60:7                          granted [3] - 35:12, 43:2, 43:7           10:19, 11:21, 12:4, 12:8, 13:12, 19:23,
 flouting [1] - 49:15                           granting [1] - 43:3                       20:4, 20:12, 20:19, 22:12, 24:9, 32:10,
 folk [1] - 39:13                               graphic [1] - 4:8                         37:1, 39:6, 39:18, 40:1, 40:21, 41:14,
 folks' [1] - 37:7                              Great [2] - 6:24, 7:8                     42:21, 43:12, 44:2, 45:3, 45:22, 46:3,
 follow [2] - 29:22, 58:23                      great [1] - 60:2                          46:20, 47:12, 47:15, 51:4, 59:5, 60:11
 followed [1] - 29:23                           green [3] - 5:6, 5:9, 5:11                 HONORABLE [1] - 1:10
 FOR [2] - 1:14, 1:17                           Grogan [2] - 37:9, 37:13                   honorary [1] - 21:11
 foregoing [1] - 61:3                           Grogan-Cochran [2] - 37:9, 37:13           hopefully [1] - 4:18
 forest [3] - 14:13, 26:17, 35:18               ground [1] - 49:10                         horrible [1] - 50:3
 fork [2] - 40:10                               growl [1] - 58:15                          horse [1] - 31:9
 form [1] - 58:23                               grown [1] - 26:13                          HORTON [1] - 1:7
 Fort [1] - 14:1                                GSA [1] - 20:16                            Horton [21] - 5:8, 5:14, 9:14, 10:1,
 forth [1] - 11:1                               guess [4] - 11:22, 16:20, 44:15, 55:13    11:4, 13:20, 14:14, 14:24, 18:18, 19:9,
 forward [1] - 53:19                            Gulf [1] - 46:7                           20:18, 22:15, 23:13, 27:2, 28:12, 36:12,
 foster [2] - 21:4, 21:6                        guy [2] - 31:9, 49:1                      36:21, 47:21, 47:23, 48:6, 48:17
 Foster's [2] - 46:9, 46:11                                                                Horton's [6] - 26:21, 27:24, 48:1,
 fought [1] - 49:1                                                                        48:14, 48:23, 49:3
                                                                  H                        HORTON-TEXAS [1] - 1:7
 four [5] - 8:23, 24:16, 31:13, 55:1
 fraud [1] - 10:25                              hair [1] - 24:16                           hot [2] - 5:1, 5:2
 Frederick [4] - 7:12, 8:5, 25:9, 39:22         half [3] - 44:22, 44:23, 54:17             house [1] - 4:25
 free [1] - 28:5                                hand [2] - 6:16, 41:19                     houses [1] - 44:11
 freeway [1] - 7:25                             handout [1] - 42:15                        Houston [4] - 1:20, 1:23, 2:4, 4:23
 French [3] - 25:17, 25:21, 32:5                handwritten [1] - 35:1                     HOUSTON [2] - 1:2, 1:5
 friend [1] - 31:11                             happy [2] - 14:13, 26:4                    Hudspeth [1] - 1:18
 front [2] - 13:4, 58:6                         Harbor [2] - 29:10, 29:12                  HUGHES [1] - 1:10
 frustration [1] - 26:13                        hard [2] - 29:20, 49:22                    humanly [1] - 60:10
 fun [2] - 22:6, 59:2                           head [1] - 35:13                           humility [1] - 44:5
 funny [1] - 59:5                               headed [1] - 4:18                          hundred [2] - 9:8, 11:10
 Furgeson [1] - 59:16                           hear [5] - 26:10, 33:21, 35:10, 37:11,     hunky [1] - 13:8
 future [1] - 46:15                            45:18                                       hunky-dory [1] - 13:8
                                                HEARD [1] - 1:10                           hunt [1] - 52:2
                                                                                           Hunton [1] - 53:4
                     G                          heard [1] - 44:5
                                                hearing [1] - 33:16                        hurting [1] - 50:6
 Gabriel [1] - 25:9                             heart [1] - 58:9
 gained [1] - 11:12                             heavy [1] - 5:12                                              I
 gavel [1] - 58:12                              height [1] - 39:3
 Gene [1] - 13:10                               heir [2] - 24:18, 25:3                     identified [1] - 34:1
 General [7] - 14:6, 39:14, 56:6, 56:9,         heirs [17] - 8:13, 8:20, 12:17, 15:1,      identify [1] - 14:6
56:11, 57:3, 57:12                             23:4, 23:16, 23:22, 24:15, 25:13, 28:13,    III [1] - 1:17
 generates [1] - 31:12                         32:1, 32:23, 33:9, 33:23, 36:4, 37:21,      imagine [2] - 4:2, 29:20
 generations [4] - 23:16, 24:1, 24:3,          49:12                                       important [3] - 16:5, 55:18, 55:21
24:16                                           held [2] - 45:23, 57:19                    importantly [2] - 18:1, 48:4
 girl [1] - 44:9                                help [3] - 22:7, 51:20, 55:12              improperly [2] - 14:17, 34:1
 given [2] - 5:5, 56:25                         hereby [1] - 61:3                          improve [1] - 52:18
 GLO [8] - 6:13, 10:20, 11:1, 34:5, 34:7,       heroes [1] - 52:24                         includes [1] - 30:19
34:20, 39:5, 39:12                              Hidden [1] - 1:15                          incorrect [1] - 13:16
 Goliad [3] - 24:5, 25:7, 32:2                  highlighted [1] - 8:3                      increased [2] - 10:23, 11:8
 Gonsoulin [1] - 59:17                          history [3] - 50:15, 50:23, 50:25          indeed [1] - 45:1
 Gonzalez [1] - 50:16                           Hodge [33] - 10:16, 10:17, 10:18,          independent [2] - 16:5, 53:10
 Goodson [1] - 59:21                           10:19, 10:21, 10:24, 11:9, 11:13, 11:14,    index [1] - 54:22
                                                                                           indicate [1] - 54:20
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 69 of 75
                                                                                                                                   67


 inherited [1] - 21:12                        29:1, 37:17, 38:13, 38:16, 38:18, 38:20,    league [11] - 8:21, 10:20, 10:21, 10:22,
 initial [1] - 43:10                          38:22, 39:10, 39:20, 41:5, 41:9, 42:25,    10:24, 24:6, 44:3, 51:7, 51:8, 53:21,
 inquiry [2] - 41:9, 43:7                     43:2, 43:5, 43:6, 43:8, 43:20, 49:4,       57:4
 inside [1] - 5:7                             51:12, 53:10, 53:11, 54:9, 57:15            learn [2] - 50:6, 50:9
 instead [1] - 54:19                           judgments [1] - 53:11                      learned [2] - 13:21, 13:23
 instruments [1] - 35:24                       judicata [5] - 15:13, 16:7, 43:10, 49:7    least [4] - 22:22, 25:24, 34:4, 38:21
 insurance [2] - 16:2, 20:20                   judicial [1] - 8:8                         leave [1] - 50:12
 intended [1] - 45:1                           judicially [1] - 8:19                      Lee [1] - 13:5
 interest [1] - 48:16                          jumped [1] - 58:12                         left [1] - 21:14
 interested [2] - 9:21, 19:3                   jurisdiction [2] - 18:17, 19:20            legal [1] - 26:12
 interesting [1] - 50:15                       jury [2] - 26:14, 58:10                    length [2] - 39:3, 42:5
 interject [1] - 32:10                         jus [4] - 28:18, 49:16, 52:7, 52:9         less [1] - 55:7
 International [2] - 6:24, 7:7                                                            Lester [1] - 59:21
 Internet [2] - 4:22, 4:24                                        K                       level [1] - 46:5
 interpreting [1] - 52:16                                                                 levels [1] - 55:1
 interrupt [5] - 12:7, 25:23, 31:3, 31:4,      Kansas [1] - 18:4                          library [2] - 21:18, 21:20
31:5                                           Kathie [1] - 44:13                         life [2] - 24:18, 44:11
 interrupting [2] - 26:2, 57:21                keep [3] - 32:3, 32:20, 42:7               light [2] - 50:25, 58:14
 invoked [1] - 48:22                           Kennerly [5] - 13:1, 13:2, 13:3, 37:16,    line [8] - 5:17, 10:9, 10:13, 11:18, 42:1,
 invoking [1] - 48:5                          55:6                                       42:4, 47:4, 47:6
 involve [2] - 9:5, 57:12                      Kennerly's [1] - 14:2                      lines [6] - 34:17, 42:5, 42:16, 44:21,
 involved [18] - 5:6, 5:12, 5:24, 9:3, 9:5,    kept [1] - 56:18                          54:19, 54:20
9:10, 9:11, 9:25, 10:1, 10:10, 30:21,          killed [3] - 24:4, 25:8, 32:2              link [1] - 50:20
32:14, 39:20, 40:4, 40:14, 56:7, 56:20         kind [4] - 8:18, 22:6, 50:15, 54:3         listened [1] - 48:10
 involving [1] - 57:12                         kitchen [1] - 5:3                          litany [1] - 18:15
 issue [12] - 6:1, 6:17, 6:19, 7:2, 7:18,      knows [1] - 47:18                          litigate [2] - 18:5, 55:11
7:20, 7:25, 8:1, 8:4, 8:11, 14:5, 45:3                                                    litigated [2] - 48:12, 49:8
 issues [2] - 26:12, 52:25                                        L                       litigation [1] - 20:23
 it'll [1] - 57:16                                                                        live [2] - 5:3, 22:4
                                               label [2] - 38:3, 38:7
                                                                                          lived [4] - 35:15, 35:17, 47:18, 47:24
                                               Land [13] - 7:5, 14:6, 30:10, 38:24,
                     J                        39:14, 54:14, 56:6, 56:9, 56:11, 56:19,
                                                                                          living [3] - 14:10, 37:3, 40:19
                                                                                          lizards [1] - 5:3
 Jacinto [7] - 7:11, 39:16, 39:17, 39:19,     56:25, 57:3, 57:12
                                                                                          long-time [1] - 21:4
40:10, 40:11, 40:13                            land [51] - 7:6, 7:9, 7:23, 10:2, 12:2,
                                                                                          look [8] - 6:15, 14:15, 17:3, 17:4,
 JAMES [1] - 1:4                              13:20, 13:22, 14:14, 16:17, 16:21, 19:3,
                                                                                         34:23, 34:24, 47:8, 51:2
 James [8] - 11:15, 25:10, 25:12, 25:13,      21:12, 21:19, 24:5, 25:10, 27:7, 28:21,
                                                                                          looked [4] - 14:16, 22:6, 29:8, 55:6
39:4, 39:11, 39:23, 42:20                     29:21, 30:19, 30:22, 32:18, 32:20,
                                                                                          looking [2] - 41:15, 58:10
 Jess [1] - 58:8                              32:22, 32:24, 33:1, 33:17, 35:16, 35:17,
                                                                                          looks [3] - 6:8, 6:16, 40:5
 John [1] - 10:6                              35:20, 35:23, 36:22, 42:10, 47:5, 48:17,
                                                                                          Loop [1] - 1:19
 Johnson [1] - 60:3                           48:23, 48:25, 49:3, 53:1, 53:20, 54:11,
                                                                                          lose [1] - 52:16
                                              56:4, 56:8, 56:13, 56:15, 56:24, 57:12,
 join [2] - 43:15, 51:9                                                                   losing [1] - 26:17
                                              57:15
 joinder [3] - 17:16, 51:20, 54:10                                                        lost [10] - 9:15, 9:16, 10:12, 12:1,
                                               landman [2] - 24:10, 35:24
 joined [15] - 8:10, 13:23, 14:17, 17:2,                                                 12:13, 41:10, 48:21, 48:22, 52:15,
                                               landowner [1] - 21:11
17:4, 23:12, 28:13, 28:14, 36:19, 36:20,                                                 58:17
                                               lands [2] - 35:13, 56:18
51:16, 51:18, 52:21, 53:6, 53:14                                                          Louis [1] - 52:2
 Joseph [1] - 40:2                             Lane [1] - 1:22
                                                                                          low [1] - 39:3
 jotting [1] - 26:7                            Lanie [3] - 2:1, 61:2, 61:6
                                                                                          lower [4] - 6:16, 7:15, 26:9, 41:19
 JR [1] - 1:17                                 Larry [1] - 60:3
                                                                                          LTD [1] - 1:7
 Judge [12] - 4:17, 13:3, 14:2, 19:24,         last [1] - 17:9
                                                                                          Lumber [2] - 37:10, 37:13
37:3, 37:16, 47:17, 55:6, 57:8, 57:22,         Latin [4] - 28:18, 52:8, 52:11, 52:13
                                                                                          lunch [2] - 20:14, 26:7
58:6, 58:16                                    latrine [1] - 60:7
                                                                                          Lynn [2] - 59:4, 59:16
 judge [10] - 12:23, 13:1, 13:2, 27:6,         LAW [1] - 20:8
                                                                                          LYNN [1] - 1:10
27:20, 50:11, 54:23, 58:8, 59:4                law [12] - 1:14, 12:9, 14:7, 17:23,
 JUDGE [1] - 1:10                             26:24, 26:25, 27:22, 28:17, 41:1, 41:2,
                                              55:14                                                          M
 judges [4] - 13:5, 58:22, 59:11, 59:12
 judgment [54] - 3:10, 3:17, 3:23, 4:9,        lawsuit [10] - 4:10, 5:13, 5:25, 7:1,
                                                                                          ma'am [12] - 12:7, 13:14, 13:17, 15:6,
4:11, 5:7, 9:1, 10:23, 11:8, 12:2, 12:22,     8:25, 20:25, 40:4, 46:19, 48:2, 51:10
                                                                                         15:15, 34:3, 54:21, 55:6, 56:12, 56:18,
12:25, 14:20, 17:5, 17:15, 17:22, 17:24,       lawyer [4] - 21:4, 28:8, 57:19, 59:20
                                                                                         57:19
18:13, 18:16, 18:22, 18:25, 23:11,             lawyers [1] - 59:8
                                                                                          machine [1] - 57:10
24:23, 26:22, 27:2, 27:21, 27:24, 28:12,       laying [1] - 22:17
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 70 of 75
                                                                                                                                68


 Madeley [3] - 21:3, 21:4, 21:6             Miller [4] - 39:23, 40:5, 40:8, 40:15      58:3
 Magnolia [3] - 21:15, 21:18, 22:8          mind [1] - 41:8                             must [6] - 13:8, 17:6, 17:14, 17:24,
 main [2] - 40:9, 40:10                     minor [1] - 7:5                            18:10, 18:11
 man [2] - 25:11, 53:12                     minute [5] - 28:15, 29:24, 30:14,
 map [15] - 6:13, 7:5, 24:25, 30:10,       32:23, 36:3                                                     N
31:12, 34:16, 34:18, 35:22, 38:25, 39:5,    minutes [2] - 3:14, 26:5
39:12, 40:6, 40:11, 40:13, 54:14            misapplication [1] - 17:23                  name [4] - 21:5, 52:7, 55:2, 59:20
 map.. [1] - 41:15                          Mississippi [1] - 16:17                     named [2] - 24:15, 25:12
 mark [1] - 31:15                           moccasins [1] - 59:25                       names [2] - 37:7, 59:14
 marked [4] - 34:1, 39:21, 54:16, 54:19     modest [1] - 55:13                          narrow [3] - 8:18, 39:3, 46:2
 marks [4] - 14:8, 30:13, 32:17, 34:2       Monday [1] - 29:12                          national [1] - 56:17
 mask [2] - 7:16, 26:10                     Montgomery [6] - 7:6, 21:12, 21:17,         need [7] - 18:19, 24:22, 25:1, 34:11,
 matter [5] - 4:4, 15:6, 38:16, 45:24,     48:4, 48:9, 55:8                            43:13, 53:15, 59:2
61:4                                        morning [2] - 4:18, 20:6                    negotiated [3] - 24:19, 33:20, 33:22
 matters [1] - 46:6                         morphed [1] - 23:6                          Nelson [2] - 26:11, 26:12
 MCAD [1] - 14:11                           Mortgage [1] - 18:14                        nephew [1] - 21:8
 McComb [2] - 37:19, 42:9                   most [1] - 18:5                             never [29] - 10:21, 14:4, 14:5, 15:14,
 McConnell [9] - 1:17, 1:19, 7:19,          mostly [1] - 49:23                         17:1, 18:17, 18:25, 19:5, 19:18, 22:6,
13:16, 14:22, 20:11, 36:25, 47:12, 49:7     motel [1] - 4:25                           24:15, 26:14, 28:13, 30:12, 31:18, 36:1,
 MCCONNELL [82] - 3:5, 3:8, 3:11,           mother [1] - 24:17                         36:6, 36:17, 36:20, 36:22, 48:12, 52:20,
3:16, 3:19, 3:21, 4:5, 4:7, 4:20, 5:5,      MOTION [1] - 1:9                           53:20, 57:2, 57:19, 57:20, 58:16, 58:17,
5:10, 5:19, 5:23, 6:3, 6:5, 6:9, 6:18,      motion [7] - 4:10, 18:1, 18:10, 24:23,     59:22
6:21, 8:25, 9:24, 10:8, 10:15, 10:17,      38:22, 42:25, 49:20                          new [1] - 21:18
11:21, 12:8, 12:11, 12:15, 12:20, 12:24,    mouth [2] - 34:4, 50:12                     next [3] - 14:10, 14:13, 21:1
13:3, 13:10, 19:23, 20:4, 20:12, 20:15,     moved [1] - 52:2                            nice [2] - 31:16, 55:10
20:19, 20:24, 21:3, 21:6, 21:8, 22:11,      MR [100] - 1:17, 1:17, 1:18, 1:21, 3:5,     nicer [1] - 44:8
22:14, 23:8, 23:15, 24:2, 37:1, 37:3,      3:8, 3:11, 3:16, 3:19, 3:21, 4:5, 4:7,       niche [1] - 40:16
37:7, 37:12, 37:21, 37:25, 38:5, 39:5,     4:17, 4:20, 4:21, 5:5, 5:10, 5:19, 5:23,     Ninth [1] - 58:9
39:9, 39:25, 40:3, 40:12, 40:18, 41:2,     6:3, 6:5, 6:9, 6:18, 6:21, 8:25, 9:24,       no-conflict [1] - 34:10
41:17, 41:21, 41:24, 42:3, 42:11, 42:14,   10:8, 10:15, 10:17, 11:21, 12:8, 12:11,      no-warranty [2] - 53:24, 54:1
42:18, 42:21, 43:16, 43:23, 44:1, 45:22,   12:15, 12:20, 12:24, 13:3, 13:10, 19:23,     nobody [6] - 15:17, 26:10, 33:2, 33:8,
46:3, 46:11, 46:16, 47:9, 58:6, 59:5,      19:24, 20:4, 20:12, 20:15, 20:19, 20:24,    33:17, 35:17
59:12, 59:17, 60:1, 60:3, 60:11            21:3, 21:6, 21:8, 22:11, 22:14, 23:8,        none [3] - 30:21, 34:13, 35:21
 McCormack [5] - 37:9, 37:12, 37:19,       23:15, 24:2, 37:1, 37:3, 37:7, 37:12,        noon [2] - 3:14, 58:11
42:9, 42:12                                37:21, 37:25, 38:5, 39:5, 39:9, 39:25,       normal [1] - 58:25
 MD [1] - 1:4                              40:3, 40:12, 40:18, 41:2, 41:17, 41:21,      North [1] - 1:15
 mean [7] - 28:3, 29:19, 35:9, 35:11,      41:24, 42:3, 42:11, 42:14, 42:18, 42:21,     north [8] - 6:7, 7:8, 10:9, 10:13, 10:15,
47:17, 50:17, 51:14                        43:16, 43:23, 44:1, 45:22, 46:3, 46:11,     11:17, 38:25
 means [4] - 12:1, 18:2, 18:4, 28:18       46:16, 47:9, 47:12, 47:15, 47:17, 49:13,     northern [1] - 38:18
 mechanical [2] - 1:24, 4:3                49:19, 50:1, 50:9, 57:8, 57:22, 58:6,        Northern [2] - 6:24, 7:8
 meeting [1] - 3:14                        59:5, 59:12, 59:16, 59:17, 60:1, 60:2,       nos [1] - 33:13
 men [1] - 31:16                           60:3, 60:11                                  note [1] - 55:13
 mention [1] - 51:23                        MS [108] - 1:14, 6:12, 6:25, 7:13, 7:17,    notes [3] - 26:8, 35:1, 35:3
 mercifully [1] - 59:19                    8:8, 8:13, 8:16, 8:24, 10:19, 11:16,         nothing [4] - 10:24, 12:21, 26:25,
 mess [2] - 8:23, 13:11                    11:20, 12:4, 13:12, 13:15, 13:19, 15:4,     49:22
 messed [1] - 13:9                         15:9, 15:11, 15:16, 15:19, 15:22, 15:24,     notice [1] - 38:21
 met [1] - 59:22                           16:3, 16:10, 16:14, 16:16, 17:20, 18:3,      notified [1] - 36:22
 Metcalf [1] - 21:8                        18:7, 18:9, 18:21, 18:25, 19:4, 19:8,        nullity [5] - 16:5, 16:10, 17:5, 17:6,
 metes [17] - 4:3, 4:8, 30:11, 30:16,      19:15, 19:18, 24:9, 24:18, 24:22, 25:8,     17:13
30:18, 30:25, 31:1, 31:7, 31:12, 38:1,     25:15, 25:19, 27:13, 30:3, 30:7, 31:23,      Number [2] - 42:23, 43:1
38:2, 38:6, 39:15, 47:20, 47:21, 48:13,    32:9, 32:16, 33:9, 33:11, 33:20, 33:22,      number [2] - 42:24, 59:23
57:15                                      34:5, 34:8, 34:10, 34:15, 34:19, 34:22,      numbered [1] - 61:4
 Metzger [4] - 23:18, 23:19, 24:15,        35:14, 35:18, 35:23, 36:4, 36:7, 36:12,      nut [1] - 50:23
24:17                                      36:16, 36:19, 36:21, 39:17, 40:7, 41:14,
 Mexico [1] - 46:8                         43:12, 44:2, 45:14, 50:17, 50:19, 50:22,
                                           50:24, 51:4, 51:7, 51:15, 51:22, 52:4,
                                                                                                           O
 microfilmed [1] - 50:25
 microphone [2] - 13:17, 26:11             52:7, 52:10, 52:14, 52:20, 53:3, 53:17,      Oak [1] - 1:22
 middle [3] - 11:18, 21:16, 39:7           53:25, 54:3, 54:8, 54:17, 54:23, 55:3,       Oaks [1] - 1:15
 might [3] - 31:17, 41:14, 55:14           55:5, 55:14, 55:17, 55:20, 55:23, 55:25,     object [2] - 50:4, 50:6
 miles [1] - 31:13                         56:4, 56:14, 56:19, 56:23, 57:18, 57:25,     obtained [2] - 23:4, 33:22
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 71 of 75
                                                                                                                                 69


 obvious [1] - 21:14                        37:22                                       41:16, 44:20, 45:4, 46:18
 obviously [1] - 27:5                        owns [1] - 48:17                            plats [6] - 14:11, 44:24, 45:4, 45:13,
 occasionally [1] - 59:2                                                                54:12
 odd [1] - 9:8                                                  P                        platted [2] - 44:16, 45:8
 odds [1] - 56:17                                                                        play [1] - 23:18
 OF [2] - 1:1, 1:9                           pad [1] - 31:9                              plea [2] - 19:10
 offer [1] - 55:14                           paid [2] - 33:8, 33:17                      plead [1] - 24:4
 office [1] - 4:22                           paper [3] - 44:4, 50:16, 50:25              pleaded [1] - 19:14
 Office [14] - 1:14, 7:5, 14:6, 30:10,       paperwork [1] - 52:24                       pleadings [2] - 15:18, 23:24
38:25, 39:14, 54:14, 56:6, 56:9, 56:11,      parallel [1] - 42:16                        point [8] - 7:7, 12:3, 14:4, 28:1, 31:7,
56:19, 56:25, 57:3, 57:13                    pardon [6] - 28:17, 31:25, 46:22,          36:10, 40:21, 49:25
 Official [4] - 2:1, 2:1, 61:2, 61:6        55:16, 55:24, 57:25                          Point [1] - 3:14
 often [1] - 38:10                           part [14] - 4:10, 6:18, 8:9, 8:16, 8:19,    policy [4] - 20:20, 24:21, 24:22, 25:1
 oil [1] - 55:10                            23:13, 25:11, 36:7, 38:22, 39:2, 47:2,       poor [1] - 49:16
 old [4] - 13:2, 32:4, 56:3, 58:4           47:3, 47:25, 56:15                           portion [16] - 5:25, 6:6, 6:22, 7:18, 9:2,
 once [5] - 8:6, 15:25, 44:24, 59:3,         particular [1] - 8:9                       9:4, 9:13, 11:3, 23:2, 33:25, 39:10,
59:22                                        parties [5] - 13:22, 13:24, 49:13,         39:11, 40:13, 46:25, 47:1
 one [53] - 3:18, 4:14, 5:9, 6:15, 8:21,    54:10, 57:2                                  position [2] - 42:19, 42:21
10:20, 10:21, 10:24, 11:13, 12:18,           partition [1] - 38:10                       possess [1] - 48:2
12:20, 17:7, 17:10, 19:25, 23:17, 23:18,     partitioned [1] - 38:9                      possessed [2] - 7:14, 7:23
23:20, 26:18, 32:10, 34:6, 34:8, 34:11,      partitioning [1] - 37:22                    possession [9] - 23:6, 27:9, 27:11,
35:15, 37:9, 40:17, 40:18, 42:17, 42:18,     party [4] - 16:5, 51:22, 53:6, 56:7        35:7, 35:8, 35:12, 35:15, 35:20, 48:15
42:25, 43:23, 44:2, 44:13, 44:15, 50:13,     past [1] - 26:12                            possible [1] - 60:10
50:18, 51:2, 51:4, 51:7, 52:4, 53:21,        patent [13] - 7:2, 16:18, 16:20, 16:23,     Post [1] - 1:22
54:7, 55:2, 55:14, 55:17, 56:10, 56:19,     17:9, 56:5, 56:22, 56:23, 56:24, 56:25,      potential [1] - 43:15
57:4, 57:20, 58:9, 59:4, 59:14              57:1, 57:14, 57:18                           power [2] - 48:5, 48:22
 one-acre [1] - 11:13                        patented [3] - 7:22, 10:20, 34:25           powerful [1] - 59:20
 one-third-league [1] - 8:21                 patents [3] - 32:6, 34:22, 56:21            practice [1] - 58:6
 ones [1] - 4:4                              PAUL [1] - 1:17                             practiced [1] - 58:4
 open [2] - 29:12, 29:17                     Paul [1] - 47:18                            predecessor [1] - 53:8
 opinion [14] - 3:10, 3:22, 13:4, 17:19,     pay [3] - 21:13, 33:4, 35:21                predecessors [3] - 20:22, 20:24, 37:8
17:20, 17:21, 19:9, 42:11, 43:14, 53:5,      paying [2] - 36:1, 56:17                    premise [1] - 35:4
55:13, 55:15, 55:18, 55:21                   Pearl [2] - 29:10, 29:12                    prepare [1] - 35:24
 opportunity [7] - 17:2, 17:3, 17:8,         pencil [1] - 31:9                           prepared [1] - 14:19
17:11, 18:23, 19:2, 52:21                    pendency [2] - 45:24, 46:18                 present [2] - 43:18, 47:22
 oppose [1] - 26:25                          people [15] - 13:8, 15:8, 16:1, 16:19,      presented [1] - 43:19
 optic [1] - 4:21                           23:15, 23:21, 25:4, 32:25, 36:17, 38:8,      prettier [1] - 44:8
 oranges [1] - 57:11                        45:20, 55:4, 55:10, 57:21, 58:20             pretty [1] - 40:19
 ordinarily [1] - 25:22                      percent [1] - 44:21                         prevented [1] - 16:6
 original [11] - 5:22, 5:23, 5:24, 13:22,    perfect [1] - 25:19                         princessdom [1] - 44:10
18:12, 32:6, 32:7, 53:12, 53:13, 53:15       period [2] - 16:22, 44:11                   printed [1] - 58:23
 originally [2] - 15:7, 37:14                person [2] - 44:24, 44:25                   problem [7] - 5:4, 26:3, 32:11, 32:17,
 ought [4] - 9:22, 41:8, 41:11               personally [1] - 24:19                     45:9, 49:11, 51:25
 outcroppings [1] - 31:15                    Pete [1] - 58:20                            procedural [1] - 17:23
 outline [2] - 5:11, 5:12                    petition [2] - 9:17, 9:19                   Proceedings [1] - 1:24
 outlined [2] - 41:18, 42:15                 phrase [1] - 11:22                          PROCEEDINGS [1] - 1:9
 outlines [1] - 11:13                        picks [1] - 39:15                           proceedings [3] - 6:2, 60:12, 61:4
 overlap [2] - 8:15, 34:18                   piece [2] - 21:19, 55:17                    process [1] - 43:8
 own [18] - 8:10, 8:12, 8:14, 16:21,         pine [1] - 55:9                             produced [1] - 1:25
17:17, 24:9, 30:22, 34:3, 40:25, 41:4,       pipeline [1] - 38:15                        producing [1] - 4:2
46:25, 48:14, 48:16, 48:25, 49:3, 54:11,     Piper [1] - 47:14                           productive [1] - 44:10
54:12, 57:15                                 PIPER [2] - 1:18, 47:15                     prominent [1] - 59:13
 owned [7] - 14:12, 21:9, 25:12, 33:4,       Pittman [1] - 13:10                         pronounce [1] - 52:12
47:25, 48:11, 57:16                          place [1] - 4:25                            proper [1] - 53:21
 owner [8] - 53:12, 53:13, 53:15, 53:16,     placed [2] - 23:23, 46:13                   property [36] - 4:9, 9:5, 9:14, 22:15,
53:17, 53:19                                 plains [1] - 31:14                         22:16, 22:22, 22:24, 23:13, 25:12,
 owners [15] - 10:25, 35:15, 35:25,          PLAINTIFF [1] - 1:14                       28:12, 31:8, 32:19, 37:22, 37:23, 37:24,
36:4, 51:9, 51:16, 51:17, 51:18, 51:22,      plaintiff [1] - 15:21                      37:25, 38:9, 38:12, 38:14, 38:17, 38:19,
53:3, 53:18, 53:19, 57:5                     plat [8] - 7:20, 10:20, 38:18, 38:21,      39:2, 39:19, 40:4, 41:21, 42:5, 44:21,
 ownership [5] - 13:24, 14:16, 26:21,
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 72 of 75
                                                                                                                                  70


45:8, 46:17, 46:25, 47:21, 47:25, 48:1,        regardless [2] - 43:5, 43:17              rules [4] - 29:22, 29:23, 58:22, 59:1
48:14, 49:9                                    relation [1] - 25:14                      ruling [3] - 8:9, 27:1, 43:10
 provide [2] - 26:24, 50:20                    relatives [1] - 52:2                      rulings [1] - 7:21
 provided [5] - 7:19, 26:20, 26:24, 30:1,      reliable [1] - 36:11                      run [4] - 4:14, 35:23, 40:12, 42:5
30:12                                          reliant [1] - 44:10                       running [2] - 38:25, 45:25
 public [3] - 53:1, 56:15, 56:18               reluctantly [1] - 3:15                    runs [2] - 7:10, 39:18
 pull [1] - 34:20                              remember [5] - 17:18, 21:1, 23:18,        Rusk [1] - 2:3
 purchased [4] - 11:4, 13:20, 22:15           53:7, 59:19                                Ryan [1] - 1:22
 purported [1] - 23:22                         reminded [1] - 58:8
 purportedly [1] - 23:4                        remove [1] - 48:5                                            S
 put [1] - 38:3                                removed [2] - 23:16, 37:14
 putatively [1] - 22:13                        rendered [1] - 17:24                      sale [1] - 45:23
 Pyle [1] - 8:7                                reopen [1] - 50:14                        Salino [1] - 58:20
 PYLE [1] - 8:7                                rep [1] - 21:9                            San [7] - 7:11, 39:16, 39:17, 39:19,
                                               REPORTER [1] - 34:11                     40:10, 40:11, 40:13
                     Q                         Reporter [4] - 2:1, 2:1, 61:2, 61:6       Santa [1] - 56:16
                                               REPORTER'S [1] - 61:1                     satisfied [1] - 45:1
 questionable [2] - 35:22, 54:16               republic [1] - 28:5                       saw [3] - 20:6, 52:3, 52:5
 questions [1] - 43:14                         Republican [1] - 59:8                     school [2] - 7:6, 12:9
 quiet [11] - 13:20, 14:15, 14:24, 19:5,       requires [1] - 19:20                      Scout [1] - 59:25
24:23, 27:3, 32:20, 32:21, 43:13, 49:23        res [5] - 15:13, 16:7, 43:10, 49:7        Scouts [1] - 59:24
 quieting [1] - 48:6                           research [2] - 13:25, 24:8                seals [1] - 20:17
 quitclaim [2] - 23:21, 54:4                   resolved [1] - 40:22                      seated [2] - 3:2, 20:10
 quitclaims [4] - 36:11, 36:14, 36:15,         respect [1] - 41:17                       second [1] - 22:20
49:2                                           rest [4] - 9:10, 10:3, 20:1, 42:7         Section [2] - 46:9, 46:11
 quote [2] - 16:4, 16:13                       retreading [2] - 49:10, 49:21             section [1] - 7:14
 quoted [1] - 17:22                            retried [1] - 15:23                       see [8] - 13:4, 14:10, 14:11, 17:12,
                                               retry [1] - 46:6                         32:18, 45:5, 46:21, 46:23
                     R                         return [1] - 47:8                         self [2] - 14:19, 44:10
                                               retyped [1] - 4:6                         self-prepared [1] - 14:19
 railroad [1] - 7:25                                                                     self-reliant [1] - 44:10
                                               revenue [1] - 22:8
 Railway [2] - 6:24, 7:8                                                                 sell [4] - 21:13, 45:2, 46:12, 53:20
                                               review [1] - 9:17
 ran [1] - 31:11                                                                         sensible [1] - 58:21
                                               revolution [2] - 24:6, 49:1
 ranch [1] - 21:13                                                                       sent [1] - 22:16
                                               Richmond [1] - 44:15
 re [1] - 55:11                                                                          separates [1] - 6:14
                                               ride [1] - 4:16
 re-litigate [1] - 55:11                                                                 seq [1] - 40:25
                                               Ridge [2] - 46:9, 46:11
 read [4] - 14:2, 16:12, 30:5, 39:13                                                     served [1] - 36:6
                                               right-hand [2] - 6:16, 41:19
 reading [1] - 16:15                                                                     set [1] - 47:20
                                               right-of-way [1] - 46:15
 real [2] - 21:22, 50:6                                                                  settlement [6] - 16:18, 16:20, 16:22,
                                               right-of-ways [1] - 46:16
 really [6] - 9:9, 31:3, 44:8, 47:19, 49:9,                                             16:23, 17:2, 17:9
                                               rights [1] - 49:9
52:3                                                                                     several [2] - 11:15, 33:10
                                               rigid [1] - 16:6
 reason [3] - 4:25, 20:7, 43:2                                                           sextant [1] - 31:9
                                               rise [1] - 20:8
 reasons [2] - 21:14, 42:22                                                              SHARRETTS [1] - 1:14
                                               risk [1] - 26:3
 recent [1] - 6:2                                                                        Sharretts [1] - 1:14
                                               River [6] - 7:11, 39:16, 39:17, 39:19,
 recess [1] - 20:9                                                                       sheet [1] - 35:23
                                              40:11, 40:13
 recognize [2] - 24:11, 54:12                                                            shenanigans [1] - 22:3
                                               river [5] - 5:18, 5:20, 8:19, 40:14,
 reconvene [1] - 20:3                                                                    shh [1] - 32:20
                                              40:16
 record [4] - 3:6, 23:23, 35:25, 61:4                                                    shifted [1] - 44:20
                                               RMR [2] - 2:1, 61:2
 recorded [2] - 1:24, 49:5                                                               shoes [1] - 53:13
                                               road [3] - 44:19, 46:15, 46:16
 records [5] - 53:1, 53:2, 56:7, 56:11,                                                  short [1] - 57:22
                                               rocky [1] - 31:14
58:24                                                                                    shot [1] - 57:20
                                               Roger [2] - 23:18, 23:19
 recover [3] - 40:24, 41:3                                                               show [9] - 8:5, 11:1, 18:15, 25:2,
                                               room [1] - 13:18
 rectangle [1] - 39:3                                                                   28:11, 28:20, 30:17, 30:18, 35:25
                                               Room [1] - 2:3
 red [7] - 5:7, 5:13, 6:16, 42:4, 42:15,                                                 showed [3] - 13:7, 13:9, 53:6
                                               ruin [1] - 20:13
42:16                                                                                    showing [1] - 35:1
                                               rule [4] - 15:20, 17:10, 28:9, 28:17
 redo [1] - 29:20                                                                        shown [5] - 7:5, 8:14, 35:21, 39:12,
                                               Rule [8] - 18:1, 18:9, 18:10, 19:20,
 reference [1] - 38:16                                                                  57:4
                                              27:19, 28:7, 40:25, 51:13
 referenced [1] - 38:18                                                                  shows [7] - 6:13, 10:20, 30:19, 34:16,
                                               ruled [6] - 15:13, 19:16, 41:4, 46:5,
 refresher [1] - 59:1                                                                   34:17, 45:4, 54:14
                                              50:11, 59:9
 refreshing [1] - 59:2
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 73 of 75
                                                                                                                                    71


 shut [2] - 49:25, 50:7                        specifically [2] - 18:10, 19:9              summary [6] - 4:10, 23:10, 24:23,
 Sibley [1] - 13:4                             Spring [1] - 39:1                          38:22, 42:25, 43:2
 side [1] - 39:19                              St [1] - 52:2                               superimposed [1] - 4:9
 sides [1] - 7:7                               standing [2] - 52:19                        suppose [1] - 4:6
 Sieberman [77] - 7:2, 7:12, 7:18, 7:20,       stare [1] - 42:24                           supposed [2] - 14:7, 29:24
8:2, 8:3, 8:6, 8:9, 8:13, 8:14, 8:20, 8:22,    start [4] - 22:16, 35:4, 43:21, 58:14       Supreme [13] - 9:16, 9:17, 9:18, 9:19,
9:2, 9:4, 9:5, 9:6, 9:7, 9:8, 9:10, 9:14,      started [1] - 47:23                        38:2, 48:19, 55:18, 55:20, 55:22, 55:25,
10:7, 10:25, 11:5, 11:9, 11:19, 12:17,         starting [2] - 10:8, 25:5                  56:5, 56:20
13:22, 14:4, 14:9, 14:20, 15:1, 23:3,          starts [2] - 5:15, 39:22                    survey [46] - 5:17, 7:4, 7:12, 7:18,
23:4, 23:16, 23:22, 24:3, 24:4, 24:6,          state [39] - 3:20, 4:11, 6:1, 7:19, 8:1,   7:20, 7:22, 8:5, 11:5, 14:5, 14:9, 14:20,
24:7, 24:25, 25:7, 25:9, 26:21, 28:12,        8:2, 8:11, 9:3, 9:11, 9:12, 10:10, 11:2,    23:3, 24:7, 29:7, 29:21, 29:25, 30:1,
30:19, 30:21, 31:18, 32:1, 32:23, 33:19,      11:4, 11:25, 12:5, 12:12, 18:5, 18:11,      30:8, 30:12, 30:24, 31:1, 31:7, 31:13,
33:24, 36:4, 39:2, 39:11, 39:22, 40:12,       18:17, 19:1, 19:19, 21:8, 26:17, 26:20,     32:16, 34:1, 34:4, 34:5, 34:7, 34:10,
45:8, 45:11, 45:16, 48:3, 48:7, 48:12,        26:23, 26:25, 27:6, 27:20, 27:23, 37:14,    34:14, 34:25, 35:2, 35:22, 37:24, 39:11,
48:15, 49:12, 49:17, 50:17, 51:8, 51:9,       40:23, 43:19, 54:8, 54:25, 56:8, 56:23,     40:9, 42:20, 44:2, 44:12, 48:4, 48:7,
51:18, 51:24, 53:18, 53:20, 54:11, 57:3,      56:24, 56:25                                48:12, 48:15, 51:7, 51:8, 54:19
57:4                                           State [2] - 24:5, 34:17                     Survey [8] - 10:16, 10:17, 10:18,
 Siebermans [9] - 14:17, 23:25, 31:24,         STATES [2] - 1:1, 1:10                     10:19, 10:21, 10:24, 11:13, 11:18
32:13, 35:6, 35:14, 35:20, 51:11, 52:20        States [9] - 2:2, 9:18, 16:17, 18:14,       surveying [1] - 22:16
 silencio [1] - 19:17                         48:19, 55:23, 55:25, 61:2                    surveyor [3] - 31:11, 38:10, 38:11
 simpler [1] - 55:7                            stating [1] - 43:2                          surveyors [1] - 35:1
 sister [1] - 44:7                             stay [2] - 4:25, 58:21                      surveys [5] - 6:13, 29:4, 32:7, 34:4,
 sit [1] - 36:24                               stayed [1] - 47:22                         39:4
 sixth [1] - 21:15                             stenography [1] - 1:24                      survived [1] - 59:23
 Sixties [1] - 21:10                           step [3] - 53:13, 58:23, 59:21              survivors [1] - 52:23
 skip [1] - 23:7                               step-grandfather [1] - 59:21                Susie [1] - 32:19
 slice [1] - 54:18                             stick [1] - 50:12
 Smith [3] - 2:1, 61:2, 61:6                   still [5] - 43:6, 45:20, 53:16, 53:17,                          T
 snake [1] - 60:8                             60:5
 sold [5] - 21:14, 44:17, 44:25, 45:21,        stole [1] - 15:8                            Taihu [1] - 17:21
45:22                                          stomping [1] - 32:25                        tampered [1] - 56:21
 sole [1] - 27:24                              stop [4] - 29:5, 29:20, 32:22, 57:21        taught [2] - 12:9, 13:10
 solely [1] - 26:22                            stories [3] - 24:19, 33:14, 50:3            tax [1] - 22:8
 solid [1] - 54:19                             story [2] - 21:16, 22:22                    taxes [6] - 21:13, 33:4, 33:8, 33:17,
 some-odd [1] - 9:8                            Strake [1] - 59:24                         35:21, 36:1
 someone [1] - 52:15                           street [1] - 21:15                          teach [1] - 49:24
 somewhere [4] - 12:25, 21:17, 38:6,           strength [2] - 40:24, 41:3                  teacher [1] - 52:11
52:23                                          stringing [1] - 22:21                       terrible [1] - 58:18
 son [2] - 50:1, 59:13                         strip [8] - 7:10, 7:19, 8:6, 9:21, 9:23,    tertii [3] - 28:18, 49:16, 52:9
 soon [1] - 60:9                              11:9, 33:19, 45:25                           testimony [1] - 29:7
 sorry [15] - 7:15, 15:16, 17:20, 20:5,        stuck [1] - 15:25                           Texans [1] - 15:8
26:1, 26:16, 27:14, 27:17, 28:3, 28:6,         study [1] - 45:19                           TEXAS [3] - 1:1, 1:7, 1:5
30:9, 31:21, 37:12, 46:24, 52:23               stuff [7] - 4:14, 26:19, 32:11, 44:14,      Texas [20] - 1:15, 1:20, 1:23, 2:2, 2:4,
 sort [1] - 58:21                             55:7, 55:8, 56:3                            9:16, 18:5, 24:5, 27:7, 27:20, 34:17,
 source [1] - 22:8                             style [1] - 37:19                          38:1, 48:19, 52:3, 52:13, 56:13, 56:15,
 South [3] - 1:19, 1:22, 52:13                 sub [1] - 19:17                            59:14, 61:3
 south [4] - 7:8, 8:18, 10:6, 38:17            subdivision [4] - 22:17, 22:18, 45:13,      THE [224] - 1:10, 1:14, 1:17, 3:2, 3:6,
 southeast [1] - 41:19                        60:1                                        3:9, 3:12, 3:18, 3:20, 3:24, 4:6, 4:13,
 southerly [2] - 6:6, 39:10                    subject [1] - 48:6                         4:24, 5:9, 5:15, 5:22, 6:1, 6:4, 6:8, 6:15,
 Southern [1] - 61:2                                                                      6:20, 6:23, 7:4, 7:15, 8:5, 8:12, 8:14,
                                               suburbs [1] - 20:1
 southern [3] - 2:2, 6:10, 6:22                                                           8:23, 9:23, 10:5, 10:13, 10:16, 11:14,
                                               sued [7] - 11:23, 11:24, 14:15, 37:6,
 SOUTHERN [1] - 1:1                                                                       11:17, 12:7, 12:9, 12:14, 12:18, 12:23,
                                              38:8, 53:8, 59:3
 southwest [1] - 5:16                                                                     13:2, 13:7, 13:14, 13:17, 15:2, 15:6,
                                               suggest [1] - 43:14
 sovereign [7] - 24:14, 27:8, 27:25,                                                      15:10, 15:15, 15:17, 15:20, 15:23,
                                               suit [22] - 10:10, 11:2, 11:4, 11:12,
28:2, 28:3, 28:4, 40:2                                                                    15:25, 16:9, 16:12, 16:15, 17:19, 18:2,
                                              11:24, 11:25, 12:12, 12:13, 12:14,
 Sovereign [1] - 40:15                                                                    18:4, 18:8, 18:19, 18:23, 19:2, 19:7,
                                              12:16, 13:20, 13:21, 17:22, 17:25,
                                                                                          19:14, 19:16, 19:21, 19:25, 20:5, 20:8,
 spans [1] - 6:25                             22:23, 27:4, 33:25, 37:13, 40:23, 51:23,
                                                                                          20:10, 20:13, 20:16, 20:22, 21:1, 21:5,
 speaks [1] - 15:17                           53:7, 53:11
                                                                                          21:7, 21:11, 22:13, 23:7, 23:12, 23:25,
 special [3] - 53:22, 53:23, 54:2              Suite [2] - 1:20, 1:23
                                                                                          24:17, 24:20, 25:6, 25:14, 25:16, 25:22,
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 74 of 75
                                                                                                                                       72


26:2, 26:6, 26:9, 26:15, 26:18, 27:9,         took [4] - 4:8, 11:9, 27:3, 31:11              under [14] - 7:12, 12:17, 14:7, 15:4,
27:12, 27:15, 28:2, 28:4, 28:10, 28:15,       top [1] - 8:6                                 28:7, 31:18, 38:1, 39:22, 39:23, 40:25,
28:17, 28:21, 28:24, 29:3, 29:8, 29:12,       total [2] - 9:7, 11:6                         46:8, 51:12, 52:15, 53:9
29:15, 29:17, 29:24, 30:8, 30:10, 30:14,      touching [1] - 56:24                           underlying [1] - 17:25
30:16, 30:23, 31:3, 31:20, 31:22, 31:25,      tourists [1] - 44:17                           undisputedly [2] - 51:16, 51:17
32:3, 32:11, 32:15, 32:25, 33:4, 33:7,        towards [1] - 20:1                             undo [1] - 16:25
33:13, 33:18, 33:21, 34:3, 34:6, 34:11,       town [1] - 5:1                                 UNITED [2] - 1:1, 1:10
34:13, 34:16, 34:23, 35:4, 35:10, 35:19,      trace [1] - 30:16                              United [9] - 2:2, 9:18, 16:17, 18:14,
36:3, 36:10, 36:14, 36:18, 36:24, 37:2,       tract [21] - 5:6, 5:7, 5:12, 5:13, 5:20,      48:19, 55:23, 55:25, 61:2
37:5, 37:11, 37:20, 37:24, 38:4, 38:24,      5:22, 5:23, 5:25, 6:1, 6:7, 6:11, 8:21,         unless [1] - 56:25
39:7, 39:13, 39:21, 40:2, 40:5, 40:8,        9:15, 10:1, 12:1, 41:18, 42:14, 48:7,           up [25] - 6:8, 6:10, 10:16, 10:17, 12:19,
40:15, 41:1, 41:16, 41:19, 41:23, 42:1,      54:15                                          13:8, 13:9, 13:11, 13:14, 14:5, 21:12,
42:9, 42:13, 42:17, 42:19, 43:14, 43:21,      Tractor [1] - 17:22                           24:25, 32:14, 34:20, 35:5, 39:15, 45:3,
43:25, 44:4, 45:5, 45:9, 45:12, 45:18,        tracts [2] - 7:5, 8:17                        45:23, 48:3, 49:25, 50:7, 52:2, 55:19,
45:25, 46:9, 46:14, 46:22, 47:2, 47:4,        traded [1] - 56:16                            59:22
47:7, 47:14, 47:16, 49:11, 49:15, 49:23,      TRANSCRIPT [1] - 1:9                           upheld [2] - 43:3, 43:4
50:8, 50:11, 50:18, 50:21, 50:23, 51:2,                                                      upside [1] - 39:24
                                              transcript [5] - 1:25, 14:2, 30:5, 39:13,
51:6, 51:14, 51:19, 51:25, 52:5, 52:9,                                                       useless [2] - 22:7, 56:17
                                             61:3
52:11, 52:18, 52:22, 53:15, 53:23, 54:2,                                                     usurped [2] - 14:20, 57:5
                                              transfer [4] - 24:1, 25:17, 25:18, 27:6
54:7, 54:14, 54:18, 54:25, 55:4, 55:6,
                                              translated [1] - 25:21
55:16, 55:19, 55:22, 55:24, 56:2, 56:12,
56:15, 56:22, 57:7, 57:19, 57:24, 58:1,
                                              trapezoid [3] - 6:20, 6:21, 6:22                                  V
                                              TRAVIS [1] - 1:18
58:4, 58:13, 59:11, 59:13, 59:18, 60:5                                                       vacate [12] - 7:21, 18:11, 18:16, 18:19,
                                              treaty [1] - 56:18
 theirself [1] - 14:18                                                                      27:1, 27:21, 27:23, 49:4, 51:11, 51:13,
                                              trees [2] - 26:17, 55:9
 themselves [1] - 38:9                                                                      53:10, 54:24
                                              trespass [17] - 9:13, 11:25, 12:4,
 therefore [1] - 27:20                                                                       vacated [2] - 54:9, 54:10
                                             12:12, 14:23, 14:25, 15:4, 15:7, 19:10,
 they've [6] - 21:9, 31:14, 34:6, 41:10,                                                     vacating [2] - 54:25, 55:1
                                             19:12, 22:24, 23:2, 23:8, 23:11, 27:7,
49:11                                                                                        vacatur [5] - 11:8, 15:14, 19:13, 19:18,
                                             40:23, 54:5
 thinks [1] - 34:17                                                                         53:11
                                              trial [15] - 3:17, 4:11, 14:2, 14:3, 17:11,
 third [8] - 8:21, 22:20, 32:18, 33:18,                                                      valuable [1] - 21:19
                                             29:20, 37:9, 38:23, 43:7, 46:4, 46:7,
39:7, 50:2, 51:8, 59:15                                                                      value [2] - 27:2, 27:3
                                             49:24, 50:3, 58:16
 third-year [1] - 50:2                                                                       Vernon [1] - 25:11
                                              tributary [2] - 6:8, 39:1
 Thomas [8] - 8:7, 10:6, 10:9, 10:14,                                                        version [1] - 22:22
                                              tried [15] - 7:21, 12:5, 14:23, 15:13,
11:18, 39:23, 40:5                                                                           versus [7] - 18:14, 37:9, 37:12, 37:19,
                                             15:14, 15:17, 15:21, 15:22, 19:11,
 thousand [1] - 6:10                                                                        42:9, 53:4, 56:1
                                             19:12, 19:13, 19:19, 23:10, 53:20
 threatened [1] - 57:20                                                                      vertical [1] - 5:17
                                              triggered [1] - 14:15
 three [5] - 6:13, 23:25, 42:22, 43:3,                                                       vertically [1] - 10:6
                                              true [4] - 14:24, 18:7, 18:9, 61:3
44:11                                                                                        via [1] - 1:25
                                              trust [1] - 20:22
 thrive [1] - 16:2                                                                           victorious [1] - 41:24
                                              try [19] - 9:13, 11:25, 12:5, 12:12,
 Throckmorton [1] - 56:1                                                                     vigorously [1] - 48:18
                                             14:23, 14:25, 15:5, 15:7, 15:25, 19:10,
 throughout [1] - 26:13                                                                      void [4] - 17:5, 17:15, 17:22, 28:12
                                             19:12, 23:2, 23:8, 23:11, 27:7, 40:24,
 thud [1] - 58:7                             54:5, 58:19                                     VS [1] - 1:5
 Tibbets [1] - 1:19                           trying [8] - 12:24, 13:4, 19:11, 31:5,
 title [76] - 9:2, 9:3, 9:13, 9:21, 10:12,   42:6, 45:19, 57:14                                                 W
11:25, 12:1, 12:5, 12:12, 12:17, 13:20,       turned [1] - 58:11
14:15, 14:23, 14:24, 14:25, 15:5, 15:7,                                                      wait [19] - 16:12, 18:19, 28:15, 29:24,
                                              turning [1] - 20:17
16:1, 18:5, 18:22, 19:5, 19:10, 19:12,                                                      30:14, 30:23, 31:3, 32:15, 32:23, 36:3,
                                              turns [1] - 31:10
20:20, 20:23, 20:24, 21:2, 23:2, 23:9,                                                      45:5, 45:18, 48:25
                                              Twenties [1] - 44:16
23:11, 23:13, 24:10, 24:13, 24:21,                                                           Walker [1] - 59:16
                                              twice [1] - 35:2
24:22, 24:24, 25:2, 25:3, 25:20, 27:4,                                                       Waller [1] - 13:4
                                              two [9] - 3:13, 14:3, 32:7, 42:15, 44:7,
27:6, 27:7, 27:25, 28:22, 30:20, 31:20,                                                      war [1] - 29:11
                                             44:23, 48:2, 50:9, 57:21
31:22, 33:23, 34:16, 34:18, 35:23,                                                           warrantless [1] - 14:19
                                              two-week [1] - 14:3
36:11, 36:16, 37:8, 40:23, 40:24, 40:25,                                                     warranty [8] - 53:22, 53:23, 53:24,
                                              typescript [1] - 4:2
41:4, 41:6, 41:7, 44:24, 48:6, 48:14,                                                       54:1, 54:2, 54:3
                                              typewriters [1] - 4:4
48:16, 48:23, 49:16, 49:18, 53:8, 53:25,                                                     water [3] - 5:1, 46:7, 59:25
                                              typing [2] - 29:4, 29:20
54:4, 54:6, 54:21                                                                            ways [1] - 46:16
 today [9] - 4:16, 11:7, 11:24, 20:21,                                                       website [2] - 34:21, 34:23
48:10, 49:10, 51:11, 54:12, 54:24                                 U                          week [1] - 14:3
 TONI [1] - 1:14                                                                             Weimar [2] - 4:16, 20:1
                                              U.S [3] - 55:25, 56:5, 56:20
 Toni [1] - 1:14                                                                             welcome [1] - 37:5
                                              uncertain [1] - 40:6
   Case 4:20-cv-01897 Document 39-1 Filed on 02/09/21 in TXSD Page 75 of 75
                                                                              73


 West [1] - 1:19
 west [7] - 4:18, 7:11, 39:16, 39:25,
40:14, 44:22, 46:1
 western [1] - 42:4
 whacks [1] - 11:18
 whisper [1] - 51:6
 whole [4] - 3:9, 18:15, 33:19, 50:14
 wide [1] - 45:25
 widen [1] - 44:18
 widow [2] - 25:6, 59:23
 width [1] - 44:21
 wife [3] - 21:12, 47:24, 58:13
 wife's [2] - 23:19, 59:21
 Willie [2] - 26:11, 26:12
 win [3] - 18:22, 54:5, 59:4
 winners [2] - 20:23, 20:25
 winning [1] - 50:7
 witness [5] - 14:8, 30:13, 32:16, 34:2,
58:10
 won [4] - 15:3, 18:20, 50:11, 58:16
 wondered [1] - 46:14
 Woodlands [2] - 59:9, 59:10
 word [4] - 10:6, 28:5, 51:23, 52:8
 words [2] - 11:5, 23:5
 world [1] - 50:6
 Worth [1] - 14:1
 writ [1] - 9:19
 write [2] - 57:24, 58:1
 writing [1] - 55:13
 written [1] - 35:1
 wrote [1] - 13:4
 Wuxi [1] - 17:21

                    Y
 y'all [2] - 3:3, 3:15
 year [3] - 23:6, 33:5, 50:2
 years [9] - 7:14, 17:9, 33:10, 33:17,
49:2, 49:5, 55:11, 57:16, 59:23
 yellow [1] - 8:3
 yeses [1] - 33:13
 young [2] - 31:16, 45:20
 younger [2] - 13:8, 44:7
Case
 Case4:20-cv-01897
      4:20-cv-01897 Document
                     Document39-2
                              35 Filed
                                  Filedon
                                        on02/05/21
                                           02/09/21ininTXSD
                                                        TXSD Page
                                                              Page11ofof44
Case
 Case4:20-cv-01897
      4:20-cv-01897 Document
                     Document39-2
                              35 Filed
                                  Filedon
                                        on02/05/21
                                           02/09/21ininTXSD
                                                        TXSD Page
                                                              Page22ofof44
Case
 Case4:20-cv-01897
      4:20-cv-01897 Document
                     Document39-2
                              35 Filed
                                  Filedon
                                        on02/05/21
                                           02/09/21ininTXSD
                                                        TXSD Page
                                                              Page33ofof44
Case
 Case4:20-cv-01897
      4:20-cv-01897 Document
                     Document39-2
                              35 Filed
                                  Filedon
                                        on02/05/21
                                           02/09/21ininTXSD
                                                        TXSD Page
                                                              Page44ofof44
